Exhibit 10.5

EXECUTION VERSION

ABL INTERCREDITOR AGREEMENT

dated as of

April 30, 2014,

among

GOLDMAN SACHS BANK USA,

as ABL Collateral Agent,

GOLDMAN SACHS BANK USA,

as Term Collateral Agent,

EACH ADDITIONAL JUNIOR OBLIGATIONS AGENT

and

EACH ADDITIONAL PARI PASSU OBLIGATIONS AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

 

DEFINITIONS

     2   

1.1.

 

Defined Terms

     2   

1.2.

 

Construction

     17   

1.3.

 

Terms Defined in UCC

     18   

SECTION 2.

 

LIEN PRIORITIES

     18   

2.1.

 

Relative Priorities

     18   

2.2.

 

Prohibition on Contesting Liens or Obligations

     19   

2.3.

 

No New Liens

     19   

2.4.

 

Cooperation in Designating Collateral

     20   

2.5.

 

Revolving Nature of ABL Obligations

     20   

2.6.

 

No Subordination of the Relative Priority of Claims

     21   

SECTION 3.

 

EXERCISE OF REMEDIES

     21   

3.1.

 

Exercise of Remedies by Term Collateral Agent

     21   

3.2.

 

Exercise of Remedies by ABL Collateral Agent

     22   

3.3.

 

Exclusive Enforcement Rights

     23   

3.4.

 

Claimholders Permitted Actions

     24   

3.5.

 

Retention of Proceeds

     26   

3.6.

 

Non-Interference

     26   

3.7.

 

Inspection and Access Rights

     27   

3.8.

 

Sharing of Information and Access

     30   

3.9.

 

Tracing of and Priorities in Proceeds

     31   

3.10.

 

Permits and Licenses

     31   

SECTION 4.

 

PROCEEDS

     32   

4.1.

 

Application of Proceeds

     32   

4.2.

 

Turnover

     33   

SECTION 5.

 

RELEASES; DISPOSITIONS; OTHER AGREEMENTS

     34   

5.1.

 

Releases

     34   

5.2.

 

Insurance

     37   

5.3.

 

Amendments; Refinancings

     38   

5.4.

 

Bailee for Perfection

     39   

5.5.

 

When Discharge of Obligations Deemed to Not Have Occurred

     41   

5.6.

 

Injunctive Relief

     42   

5.7.

 

Obligations Purchase Right

     42   

SECTION 6.

 

INSOLVENCY PROCEEDINGS

     43   

6.1.

 

Financing

     43   

6.2.

 

Sales

     45   

6.3.

 

Relief from the Automatic Stay

     46   

6.4.

 

Adequate Protection

     46   

 

i



--------------------------------------------------------------------------------

6.5.

 

Section 1111(b) of the Bankruptcy Code

     48   

6.6.

 

Avoidance Issues

     48   

6.7.

 

Plan of Reorganization

     48   

6.8.

 

Separate Grants of Security and Separate Classification

     49   

6.9.

 

Post-Petition Interest

     50   

SECTION 7.

 

RELIANCE; WAIVERS; ETC.

     50   

7.1.

 

Reliance

     50   

7.2.

 

No Warranties or Liability

     50   

7.3.

 

No Waiver of Lien Priorities

     51   

7.4.

 

Obligations Unconditional

     55   

SECTION 8.

 

REPRESENTATIONS AND WARRANTIES

     55   

8.1.

 

Representations and Warranties of Each Collateral Agent

     55   

SECTION 9.

 

MISCELLANEOUS

     56   

9.1.

 

Conflicts

     56   

9.2.

 

Effectiveness; Continuing Nature of this Agreement; Severability

     56   

9.3.

 

Amendments; Waivers

     56   

9.4.

 

Information Concerning Financial Condition of Certain Entities

     59   

9.5.

 

Subrogation

     59   

9.6.

 

CONSENT TO JURISDICTION

     60   

9.7.

 

WAIVERS

     60   

9.8.

 

Notices

     61   

9.9.

 

Further Assurances

     61   

9.10.

 

APPLICABLE LAW

     61   

9.11.

 

Binding on Successors and Assigns

     62   

9.12.

 

Headings

     62   

9.13.

 

Counterparts

     62   

9.14.

 

No Third Party Beneficiaries

     62   

9.15.

 

Provisions Solely to Define Relative Rights

     62   

9.16.

 

Specific Performance

     62   

9.17.

 

ABL Intercreditor Agreement Acknowledgement

     63   

 

ii



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of April 30, 2014, and entered into
by and among GOLDMAN SACHS BANK USA, in its capacity as collateral agent under
the ABL Loan Documents (as defined below), including its successors and assigns
in such capacity from time to time (the “ABL Collateral Agent”), on behalf of
itself and the other ABL Claimholders (as defined below), GOLDMAN SACHS BANK
USA, in its capacity as collateral agent under the Term Loan Documents (as
defined below), including its successors and assigns in such capacity from time
to time (the “Term Collateral Agent”), on behalf of itself and the other Term
Claimholders (as defined below), and each ADDITIONAL JUNIOR OBLIGATIONS AGENT
and each ADDITIONAL PARI PASSU OBLIGATIONS AGENT that, in each case, shall have
become a party hereto pursuant to Section 9.3(b).

RECITALS

Entegris, Inc., a Delaware corporation (the “Borrower”), each of the Borrower’s
Subsidiaries from time to time party thereto as guarantors (such Subsidiaries,
collectively, the “ABL Guarantors”), the lenders from time to time party thereto
from time to time and Goldman Sachs Bank USA, as administrative agent (the “ABL
Administrative Agent”) and as ABL Collateral Agent, have entered into that
certain ABL Credit and Guaranty Agreement, dated as of the date hereof (the “ABL
Credit Agreement”).

The Borrower, each of the Borrower’s Subsidiaries from time to time party
thereto as guarantors (such Subsidiaries, collectively, the “Term Guarantors”),
the lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (the “Term Administrative Agent”) and as Term Collateral
Agent, have entered into that certain Term Credit and Guaranty Agreement, dated
as of the date hereof (the “Term Credit Agreement”).

The obligations of the Borrower and the ABL Guarantors under the ABL Credit
Agreement are to be secured (a) on a first priority basis, by Liens on the ABL
Priority Collateral of the Borrower and the ABL Guarantors and (b) on a second
priority basis, by Liens on the Term Priority Collateral of the Borrower and the
ABL Guarantors.

The obligations of the Borrower and the Term Guarantors under the Term Credit
Agreement are to be secured (a) on a first priority basis, by Liens on the Term
Priority Collateral of the Borrower and the Term Guarantors and (b) on a second
priority basis, by Liens on the ABL Priority Collateral of the Borrower and the
Term Guarantors.

The ABL Loan Documents and the Term Loan Documents provide, among other things,
that the ABL Claimholders and the Term Claimholders shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral
and certain other matters.

The ABL Collateral Agent, on behalf of itself and the other ABL Claimholders,
and the Term Collateral Agent, on behalf of itself and the other Term
Claimholders, have agreed to the intercreditor and other provisions set forth in
this Agreement.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“ABL Administrative Agent” has the meaning set forth in the recitals to this
Agreement.

“ABL Claimholders” means the ABL Administrative Agent, the ABL Collateral Agent,
the ABL Lenders, the ABL Issuing Banks and the other holders of ABL Obligations
(including any such holders that are ABL Secured Cash Management Services
Providers or ABL Secured Hedge Counterparties).

“ABL Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any ABL Collateral Document to be subject, to any Lien securing any
ABL Obligations.

“ABL Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

“ABL Collateral Documents” means the ABL Security Agreement, the Mortgages
granted to the ABL Collateral Agent and each of the other agreements, documents
and instruments now existing or entered into after the date hereof pursuant to
which a Lien is granted or purported to be granted on any assets of any Grantor
to secure any ABL Obligation or under which rights or remedies with respect to
any such Lien are governed.

“ABL Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“ABL Default” means any “Event of Default” as such term is defined in the ABL
Credit Agreement.

“ABL Guarantors” has the meaning set forth in the recitals to this Agreement.

“ABL Issuing Banks” means the “Issuing Banks” as such term is defined in the ABL
Credit Agreement.

“ABL Lenders” means the “Lenders” as such term is defined in the ABL Credit
Agreement.

“ABL Lien” means all Liens on the Collateral securing the ABL Obligations,
whether created under the ABL Collateral Documents or acquired by possession,
statute

 

2



--------------------------------------------------------------------------------

(including any judgment lien), operation of law, subrogation or otherwise and
whether or not created following the commencement of any Insolvency Proceeding,
now or hereafter held by or on behalf of the ABL Collateral Agent or any other
ABL Claimholders, or any agent or trustee therefor.

“ABL Loan Documents” means the ABL Credit Agreement, the ABL Collateral
Documents and each of the other agreements, documents and instruments executed
pursuant thereto, and any other document or instrument (including any ABL
Secured Cash Management Services Agreement or any ABL Secured Hedge Agreement)
executed or delivered at any time in connection with any ABL Obligations.

“ABL Obligations” means the “Obligations” as such term is defined in the ABL
Credit Agreement, including (a) all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
ABL Loan Document (including, in each case, all Post-Petition Interest accruing
on or after the commencement of any Insolvency Proceeding at the rate provided
in the relevant ABL Loan Document) and (b) all ABL Secured Cash Management
Services Obligations and ABL Secured Hedge Obligations to the extent
constituting such “Obligations”, in each case whether now existing or arising
hereafter and notwithstanding that any such Obligations or claims therefor shall
be disallowed, voided or subordinated in any Insolvency Proceeding or under any
Debtor Relief Law or other applicable law.

“ABL Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired (including any of the
following assets acquired or created after the commencement of any Insolvency
Proceeding) and wherever located:

(a) all Accounts (other than Accounts arising under agreements for the sale of
Term Priority Collateral described in clauses (a) through (f) of the definition
of such term to the extent constituting identifiable Proceeds of such Term
Priority Collateral);

(b) all Payment Intangibles, including all corporate and other tax refunds and
including all rights to payment arising therefrom in a credit-card, debit-card,
prepaid-card or other payment-card transaction (other than any Payment
Intangibles arising under agreements for the sale of Term Priority Collateral
described in clauses (a) through (f) of the definition of such term to the
extent constituting identifiable Proceeds of such Term Priority Collateral);

(c) all Inventory;

(d) all Commercial Tort Claims;

(e) all Deposit Accounts, Securities Accounts and Commodity Accounts (in each
case, subject to Section 3.9, other than the Term Priority Accounts) and all
Money, Financial Assets, cash equivalents and other assets contained in, or
credited to, and all Securities Entitlements arising from, any such Deposit
Accounts, Securities Accounts or Commodity Accounts (in each case, subject to
Section 3.9, except to the extent constituting identifiable Proceeds of Term
Priority Collateral);

 

3



--------------------------------------------------------------------------------

(f) all rights to business interruption insurance and all rights to credit
insurance with respect to any Accounts (in each case, regardless of whether the
ABL Collateral Agent is the loss payee thereof);

(g) to the extent evidencing, governing, securing or otherwise relating to any
of the items constituting ABL Priority Collateral under clauses (a) through
(f) above, all (i) General Intangibles, including all purchase agreements,
contractual arrangements, and purchase orders with foreign vendors and foreign
purchasers (excluding Intellectual Property (but subject to the rights of the
ABL Collateral Agent under Section 3.10), Indebtedness (or any evidence thereof)
between or among the Borrower or any of the Subsidiaries, and any Equity
Interests), (ii) Instruments (including Promissory Notes), (iii) Documents
(including each warehouse receipt or bill of lading covering any Inventory),
(iv) insurance policies (regardless of whether the ABL Collateral Agent is the
loss payee thereof), (v) export or other licenses from any Governmental
Authority to sell or to manufacture Inventory, and (vi) Chattel Paper (including
all Electronic Chattel Paper and all Tangible Chattel Paper);

(h) all collateral and guarantees given by any other Person with respect to any
of the foregoing, and all other Supporting Obligations (including
Letter-of-Credit Rights) with respect to any of the foregoing;

(i) all books and Records to the extent relating to any of the foregoing
(including customer lists, files, correspondence, tapes, computer programs,
printouts and computer records); and

(j) all Products and Proceeds of the foregoing.

Notwithstanding the foregoing, the term “ABL Priority Collateral” shall not
include any assets referred to in clauses (a), (b) and (c) of the definition of
the term “Term Priority Collateral”.

“ABL Secured Cash Management Services Agreement” means any “Designated Cash
Management Services Agreement” as such term is defined in the ABL Credit
Agreement.

“ABL Secured Cash Management Services Obligations” means the “Designated Cash
Management Services Obligations” as such term is defined in the ABL Credit
Agreement.

“ABL Secured Cash Management Services Provider” means any Cash Management
Services Provider (as defined in the ABL Credit Agreement) to whom any ABL
Secured Cash Management Services Obligations are owed.

“ABL Secured Hedge Agreement” means any “Designated Hedge Agreement” as such
term is defined in the ABL Credit Agreement.

“ABL Secured Hedge Counterparty” means any Hedge Counterparty (as defined in the
ABL Credit Agreement) to whom any ABL Secured Hedge Obligations are owed.

“ABL Secured Hedge Obligations” means the “Designated Hedge Obligations” as such
term is defined in the ABL Credit Agreement.

 

4



--------------------------------------------------------------------------------

“ABL Security Agreement” means the ABL Pledge and Security Agreement dated as of
the date hereof, among the Borrower, the ABL Guarantors and the ABL Collateral
Agent.

“ABL Standstill Period” has the meaning set forth in Section 3.2(a).

“Additional Junior Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Junior Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Junior Obligations
Agreement, whether or not a claim for such Post-Petition Interest is allowed or
allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness and such obligations in respect of such Indebtedness are permitted
by the terms of the ABL Credit Agreement, the Term Credit Agreement, each
Additional Pari Passu Obligations Agreement then in effect and each other
Additional Junior Obligations Agreement then in effect to be secured by Liens on
the Collateral ranking junior in priority to the Term Liens and to the Liens on
the Collateral securing Additional Pari Passu Obligations and, with respect to
any such Collateral constituting ABL Priority Collateral, junior in priority to
the ABL Liens and (b) the Grantors have granted Liens on the Collateral to
secure such Indebtedness and such obligations in respect of such Indebtedness.

“Additional Junior Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Junior Obligations pursuant to any Additional Junior Obligations
Agreement.

“Additional Junior Obligations Agreement” means the indenture, credit agreement
or other definitive agreement under which any Additional Junior Obligations are
incurred.

“Additional Pari Passu Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Pari Passu Obligations Agreement (including, in each case, all
Post-Petition Interest accruing on or after the commencement of any Insolvency
Proceeding at the rate provided in the relevant Additional Pari Passu
Obligations Agreement, whether or not a claim for such Post-Petition Interest is
allowed or allowable in any such Insolvency Proceeding)) to the extent (a) such
Indebtedness and such obligations in respect of such Indebtedness are permitted
by the terms of the ABL Credit Agreement, the Term Credit Agreement, each
Additional Junior Obligations Agreement then in effect and each other Additional
Pari Passu Obligations Agreement then in effect to be secured by Liens on the
Collateral ranking pari passu in priority with the Term Liens and the Liens on
the Collateral securing other Additional Pari Passu Obligations (without regard
to the control of remedies) and, with respect to any Collateral constituting ABL
Priority Collateral, ranking junior in priority to the ABL Liens and (b) the
Grantors have granted Liens on the Collateral to secure such Indebtedness and
such obligations in respect of such Indebtedness (it being agreed that Term
Obligations incurred or issued after the date hereof shall not constitute
Additional Pari Passu Obligations).

 

5



--------------------------------------------------------------------------------

“Additional Pari Passu Obligations Agent” means any Person appointed to act as
trustee, collateral agent or a similar representative for the holders of
Additional Pari Passu Obligations pursuant to any Additional Pari Passu
Obligations Agreement.

“Additional Pari Passu Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Pari Passu
Obligations are incurred.

“Agreement” means this ABL Intercreditor Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Borrower” has the meaning set forth in the recitals to this Agreement.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed.

“Cash Collateral” has the meaning set forth in Section 6.1.

“Claimholders” means the ABL Claimholders and the Term Claimholders, or any of
them, as the context may require. Any references herein to “related”
Claimholders of any Collateral Agent shall mean, with respect to the ABL
Collateral Agent, the ABL Claimholders and, with respect to the Term Collateral
Agent, the Term Claimholders.

“Class” refers to either (a) the ABL Collateral Agent, the ABL Claimholders, the
ABL Obligations, the ABL Priority Collateral, the ABL Credit Agreement, the ABL
Collateral Documents and the ABL Loan Documents, on the one hand, as opposed to
(b) the Term Collateral Agent, the Term Claimholders, the Term Obligations, the
Term Priority Collateral, the Term Credit Agreement, the Term Collateral
Documents and the Term Loan Documents, on the other hand.

“Collateral” means all of the assets of any Grantor, now existing or hereafter
acquired, whether real, personal or mixed, that constitute ABL Collateral or
Term Collateral.

“Collateral Agent” means the ABL Collateral Agent or the Term Collateral Agent,
as the context may require.

“Collateral Documents” means the ABL Collateral Documents and the Term
Collateral Documents, or any of them, as the context may require.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether a Grantor is licensee or licensor
thereunder).

 

6



--------------------------------------------------------------------------------

“Copyrights” means all United States and foreign copyrights (including community
designs), whether now or hereafter owned by or exclusively licensed to any
Grantor, including copyrights in Software and databases, and all Mask Works (as
defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered or
not registered, and, with respect to any and all of the foregoing (a) all
extensions and renewals thereof, (b) all rights corresponding thereto throughout
the world, (c) all rights to sue for past, present and future infringements
thereof, and (d) all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and proceeds of suit.

“Credit Documents” means the ABL Loan Documents and the Term Loan Documents, or
any of them, as the context may require.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

“DIP Financing” has the meaning set forth in Section 6.1(a).

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.6:

(a) the payment in full in cash of all the ABL Obligations (other than ABL
Secured Cash Management Services Obligations and ABL Secured Hedge Obligations,
undrawn amounts in respect of outstanding Letters of Credit and inchoate or
contingent indemnification obligations), including any interest, fees and other
charges accruing during any Insolvency Proceeding at the rate provided for in
the ABL Loan Documents (whether or not allowed or allowable as a claim in such
Insolvency Proceeding);

(b) the termination or expiration of all commitments, if any, to extend credit
that would constitute (prior to such termination or expiration) ABL Obligations;

(c) the termination or cash collateralization (in an amount equal to not more
than 105% of the aggregate undrawn amount and in the manner required by the ABL
Credit Agreement or otherwise on terms and conditions reasonably satisfactory to
the ABL Administrative Agent and the applicable ABL Issuing Banks) of all
outstanding Letters of Credit (or backstopping of such Letters of Credit by
delivery of a standby letter of credit reasonably satisfactory to (and issued by
a financial institution reasonably satisfactory to) the ABL Administrative Agent
and the applicable ABL Issuing Banks, in the amount of required cash
collateral);

(d) the payment in full (giving effect to any netting arrangements) in cash of
the ABL Secured Cash Management Services Obligations constituting ABL
Obligations, to the extent due and payable, including any interest, fees and
other charges accruing during any Insolvency Proceeding at the rate provided for
in the applicable documentation (whether or not allowed or allowable as a claim
in such Insolvency Proceeding), and the termination or expiration of all
commitments, if any, in respect of ABL Secured Cash Management Services
Obligations that would constitute ABL Obligations;

 

7



--------------------------------------------------------------------------------

(e) the payment in full (giving effect to any netting arrangements) in cash of
the ABL Secured Hedge Obligations constituting ABL Obligations, to the extent
due and payable, including any interest, fees and other charges accruing during
any Insolvency Proceeding at the rate provided for in the applicable
documentation (whether or not allowed or allowable as a claim in any such
Insolvency Proceeding), and the termination or expiration of all related ABL
Secured Hedge Agreements; and

(f) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent ABL Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any ABL Loan Documents, in each case on terms and conditions
reasonably acceptable to the ABL Collateral Agent.

“Discharge of Term Obligations” means, except to the extent otherwise expressly
provided in Sections 5.5 and 6.6:

(a) the payment in full in cash of all Term Obligations (other than inchoate or
contingent indemnification obligations), including any interest, fees and other
charges accruing during any Insolvency Proceeding at the rate provided for in
the Term Loan Documents (whether or not allowed or allowable as a claim in such
Insolvency Proceeding);

(b) the termination or expiration of all commitments, if any, to extend credit
that would (prior to such termination or expiration) constitute Term
Obligations; and

(c) the cash collateralization or back-stopping of (or letter of credit support
for) any inchoate or contingent Term Obligations (including indemnification
obligations) not yet due and payable but for which a claim has been asserted in
writing under any Term Loan Documents, in each case on terms and conditions
reasonably acceptable to the Term Collateral Agent.

“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange or other disposition (including any sale and leaseback
transaction) of any Collateral.

“Enforcement Notice” means a written notice delivered by any Collateral Agent to
the other Collateral Agent stating that an ABL Default or a Term Default, as
applicable, has occurred and is continuing and that an Exercise of Secured
Creditor Remedies has commenced or is about to be commenced with respect to the
ABL Priority Collateral or the Term Priority Collateral, as applicable.

“Enforcement Period” means the period of time following the receipt by any
Collateral Agent of an Enforcement Notice from the other Collateral Agent and
continuing until the earliest of (a) (i) in case of an Enforcement Period
commenced by the Term Collateral Agent, the Discharge of Term Obligations and
(ii) in the case of an Enforcement Period commenced by

 

8



--------------------------------------------------------------------------------

the ABL Collateral Agent, the Discharge of ABL Obligations, (b) the ABL
Collateral Agent or the Term Collateral Agent, as applicable, agreeing in
writing to terminate the Enforcement Period initiated by such Collateral Agent
and (c) the date on which the ABL Default or the Term Default, as applicable,
that was the subject of the Enforcement Notice relating to such Enforcement
Period has been cured to the satisfaction of the ABL Collateral Agent or the
Term Collateral Agent, as applicable, or waived in writing in accordance with
the requirements of the applicable Credit Documents.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).

“Exercise any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action (or joining with any other Person
(other than the other Collateral Agent to the extent provided in Section 3.4(i))
in taking any action) to enforce any Lien in respect of the Collateral,
including the institution of any foreclosure proceedings, the giving of notice
of any public or private sale or other Disposition pursuant to Article 8 or
Article 9 of the UCC or other applicable law or any action to vacate, obtain
relief from or modify a stay or other injunction restricting any such
enforcement or any other exercise of rights or remedies with respect to any
Collateral described in this definition, (b) the exercise of (or joining with
any other Person (other than the other Collateral Agent to the extent provided
in Section 3.4(i)) in exercising) any right or remedy provided to a secured
creditor under the ABL Loan Documents or the Term Loan Documents (including, in
either case, any delivery of any notice to otherwise seek to obtain payment
directly from any account debtor of any Grantor or the taking of any action or
the exercise of any right or remedy in respect of the set off or recoupment
against any Collateral or proceeds of any Collateral), under applicable law, at
equity, in an Insolvency Proceeding or otherwise, including credit bidding or
otherwise accepting any Collateral in full or partial satisfaction of a Lien,
(c) the Disposition of all or any portion of the Collateral, by private or
public sale or any other means, (d) the solicitation of bids from third parties
to conduct the liquidation of any Collateral, (e) the engagement or retention of
sales brokers, marketing agents, investment bankers, accountants, appraisers,
auctioneers, or other third parties for the purposes of valuing, marketing, or
Disposing of, any Collateral, or (f) the exercise of any other enforcement right
relating to any Collateral (including the exercise of any voting rights relating
to any Equity Interests constituting Collateral) whether under the ABL Loan
Documents, the Term Loan Documents, under applicable law, in equity, in an
Insolvency Proceeding, or otherwise; it being acknowledged and agreed that none
of the following will constitute an Exercise of Secured Creditor Remedies for
purposes of this Agreement: (i) the exercise of cash dominion by the ABL
Collateral Agent over the Deposit Accounts of any Grantor that constitute ABL
Priority Collateral and application of funds in connection therewith against the
ABL Obligations pursuant to Section 2.14(b) of the ABL Credit Agreement,
(ii) the imposition of a default rate or late fee, (iii) the collection and
application of monies deposited from time to time in any Term Priority Account,
to the extent constituting Term Priority Collateral, against the Term
Obligations pursuant to the provisions of the Term Loan Documents, (iv) the
filing of a proof of claim or a statement of interest in any Insolvency
Proceeding, (v) the consent by the

 

9



--------------------------------------------------------------------------------

ABL Collateral Agent to the Disposition by any Grantor of any of the ABL
Priority Collateral, (vi) the consent of the Term Collateral Agent to the
Disposition by any Grantor of any Term Priority Collateral and (vii) the
acceleration of the Term Obligations or the ABL Obligations.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Grantors” means the Borrower, the ABL Guarantors, the Term Guarantors and each
other Subsidiary of the Borrower that may from time to time have created or
purported to create any Lien on all or any part of its assets to secure any ABL
Obligation or any Term Obligation.

“Indebtedness” means all obligations that constitute “Indebtedness” within the
meaning of the ABL Credit Agreement or the Term Credit Agreement, as applicable.

“Insolvency Proceeding” means:

(a) any voluntary or involuntary petition, case or proceeding under the
Bankruptcy Code with respect to any Grantor;

(b) any other voluntary or involuntary insolvency or bankruptcy petition, case
or proceeding, or any similar petition, case or proceeding (including
receiverships, liquidations, reorganizations or recapitalizations) under any
Debtor Relief Law with respect to any Grantor or with respect to a material
portion of its assets or the claims of its creditors;

(c) the admission in writing by any Grantor of its inability to pay its debts
generally as they become due;

(d) any liquidation, dissolution, or winding up of any Grantor whether voluntary
or involuntary and whether or not involving insolvency or bankruptcy; or

(e) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities for creditors of any Grantor or other similar arrangement
in respect of such Grantor’s creditors generally.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Software, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses.

 

10



--------------------------------------------------------------------------------

“Junior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are junior and subordinate to the Liens of the other
Claimholders on such Collateral pursuant to the terms of this Agreement. The
parties hereto acknowledge that the ABL Claimholders are the Junior Claimholders
with respect to the Term Priority Collateral and the Term Claimholders are the
Junior Claimholders with respect to the ABL Priority Collateral, and that,
accordingly, any reference herein to the “Junior Claimholders” shall be
construed as a reference to the ABL Claimholders insofar as the Term Priority
Collateral is concerned and to the Term Claimholders insofar as the ABL Priority
Collateral is concerned.

“Letters of Credit” means the letters of credit issued (or deemed issued) and
outstanding under the ABL Credit Agreement.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

“Mortgage” means each mortgage, deed of trust or deed to secure debt pursuant to
which a Grantor grants to (a) the ABL Collateral Agent, for the benefit of the
ABL Claimholders, Liens upon the real estate Collateral owned by such Grantor,
as security for the ABL Obligations, or (b) the Term Collateral Agent, for the
benefit of the Term Claimholders, Liens upon the real estate Collateral owned by
such Grantor, as security for the Term Obligations.

“Non-Conforming Plan of Reorganization” means any Plan of Reorganization the
provisions of which are inconsistent with, or are in contravention of, the
relative Lien priorities or the other provisions of this Agreement, including
any Plan of Reorganization that purports to re-order (whether by subordination,
invalidation or otherwise) or otherwise disregard, in whole or part, the
provisions of Section 2 (including the relative Lien priorities of Section 2.1),
4 or 6.

“Notification of Proceeds” has the meaning set forth in Section 3.9(b).

“Obligations” means the ABL Obligations and the Term Obligations, or any of
them, as the context requires.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether a Grantor is licensee or licensor thereunder).

“Patents” means all patents (whether United States or foreign) in or to which
any Grantor now has or hereafter has any right, title or interest therein and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including (a) all reissues, divisions,
continuations (including continuations-in-part and improvements thereof),
extensions, renewals, and reexaminations thereof, (b) all rights corresponding
thereto throughout the world, (c) all inventions, discoveries, designs and
improvements described therein, (d) all rights to sue for past, present and
future infringements thereof, (e) all licenses, claims, damages, and proceeds of
suit arising therefrom, and (f) all Proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

11



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of dispositive plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Post-Petition Interest” means interest (including interest accruing at the
default rate specified in the applicable Credit Documents), fees, expenses and
other charges that pursuant to the ABL Collateral Documents or the Term
Collateral Documents, as the case may be, continue to accrue after the
commencement of any Insolvency Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under any Debtor Relief Law
or in any such Insolvency Proceeding.

“Purchase Event” means, with respect to the Obligations of any Class, the
occurrence of any of the following: (a) an acceleration of the Obligations of
such Class in accordance with the terms of the Credit Documents of such Class;
(b) a payment default in respect of Obligations under the Credit Documents of
such Class that has not been cured or waived in accordance with the terms
thereof within 30 days of the occurrence thereof; or (c) the commencement of any
Insolvency Proceeding.

“Recovery” has the meaning set forth in Section 6.6.

“Refinance” means, in respect of any Indebtedness or other Obligations, to
refinance or replace, or to issue other Indebtedness or Obligations in exchange
or replacement for such Indebtedness or such Obligations, in whole or in part,
whether with the same or different lenders, arrangers and/or agents.
“Refinanced” and “Refinancing” shall have correlative meanings. “Refinancing
Indebtedness” means the Indebtedness or other Obligations resulting from the
Refinancing of any other Indebtedness or other Obligations.

“Senior Claimholders” means, as to any Collateral, the Claimholders whose Liens
on such Collateral are senior to the Liens of the Claimholders of the other
Class on such Collateral pursuant to the terms of this Agreement. The parties
hereto acknowledge that the ABL Claimholders are the Senior Claimholders with
respect to the ABL Priority Collateral and the Term Claimholders are the Senior
Claimholders with respect to the Term Priority Collateral, and that,
accordingly, any reference herein to the “Senior Claimholders” shall be
construed as a reference to the ABL Claimholders insofar as the ABL Priority
Collateral is concerned and to the Term Claimholders insofar as the Term
Priority Collateral is concerned.

“Senior Collateral Agent” means, as to any Collateral, the Collateral Agent
whose Liens on such Collateral, held by it for its benefit and the benefit of
its related Claimholders, are senior to the Liens on such Collateral held by the
Collateral Agent of the other Class, for its benefit and the benefit of its
related Claimholders. The parties hereto acknowledge that the ABL Collateral
Agent is the Senior Collateral Agent with respect to the ABL Priority Collateral
and

 

12



--------------------------------------------------------------------------------

the Term Collateral Agent is the Senior Collateral Agent with respect to the
Term Priority Collateral, and that, accordingly, any reference herein to the
“Senior Collateral Agent” shall be construed as a reference to the ABL
Collateral Agent insofar as the ABL Priority Collateral is concerned and to the
Term Collateral Agent insofar as the Term Priority Collateral is concerned.

“Senior Liens” means (a) with respect to the ABL Priority Collateral or the Term
Liens on the ABL Priority Collateral, the ABL Liens on such Collateral, and
(b) with respect to the Term Priority Collateral or the ABL Liens on the Term
Priority Collateral, the Term Liens on such Collateral, and, in each case, any
Liens incurred in connection with any Refinancing of Senior Obligations that are
deemed to be Senior Liens under Section 5.5.

“Senior Obligations” means, with respect to any Collateral or any Liens thereon,
any Obligations that are secured by Senior Liens on such Collateral.

“Senior Priority Collateral” means (a) with respect to the ABL Collateral Agent
and any other ABL Claimholders, all ABL Priority Collateral and (b) with respect
to the Term Collateral Agent and any other Term Claimholders, Term Priority
Collateral.

“Software” means computer programs, object code, source code and supporting
documentation, including “software” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and computer programs that
may be construed as included in the definition of “goods” in the UCC, all
licensed rights to the foregoing, and all media on which any such programs,
code, documentation or associated data may be stored.

“Subject Obligations” has the meaning set forth in Section 5.7.

“Subject Secured Parties” has the meaning set forth in Section 5.7.

“Subsidiary” means with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower

“Term Administrative Agent” has the meaning set forth in the recitals to this
Agreement.

“Term Claimholders” means the Term Administrative Agent, the Term Collateral
Agent, the Term Lenders and the other holders of Term Obligations.

“Term Collateral” means any and all assets of any Grantor, now existing or
hereafter acquired, whether real, personal or mixed, subject, or purported under
the terms of any Term Collateral Document to be subject, to any Lien securing
any Term Obligations.

 

13



--------------------------------------------------------------------------------

“Term Collateral Agent” has the meaning set forth in the preamble to this
Agreement.

“Term Collateral Documents” means the Term Security Agreement, the Mortgages
granted to the Term Collateral Agent and each of the other agreements, documents
and instruments now existing or entered into after the date hereof pursuant to
which a Lien is granted or purported to be granted on any assets of any Grantor
to secure any Term Obligations or under which rights or remedies with respect to
any such Lien are governed.

“Term Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Term Default” means any “Event of Default” as such term is defined in the Term
Credit Agreement.

“Term DIP Financing” has the meaning set forth in Section 6.1(b).

“Term Guarantors” has the meaning set forth in the recitals to this Agreement.

“Term Lenders” means the “Lenders” as such term is defined in the Term Credit
Agreement.

“Term Lien” means all Liens on the Collateral securing the Term Obligations,
whether created under the Term Collateral Documents or acquired by possession,
statute (including any judgment lien), operation of law, subrogation or
otherwise and whether or not created following the commencement of any
Insolvency Proceeding, now or hereafter held by or on behalf of the Term
Collateral Agent or any other Term Claimholders, or any agent or trustee
therefor.

“Term Loan Documents” means the Term Credit Agreement, Term Collateral
Documents, and each of the other agreements, documents and instruments executed
pursuant thereto, and any other document or instrument executed or delivered at
any time in connection with any Term Obligations.

“Term Obligations” means, collectively, the “Obligations”, as such term is
defined in the Term Credit Agreement, including all principal, premium,
interest, fees, attorney’s fees, costs, charges, expenses, reimbursement
obligations, indemnities, guarantees, and all other amounts payable under or
secured by any Term Loan Document (including, in each case, all Post-Petition
Interest accruing on or after the commencement of any Insolvency Proceeding at
the rate provided in the relevant Term Loan Document), in each case whether now
existing or arising hereafter and notwithstanding that any such Obligations or
claims therefor shall be disallowed, voided or subordinated in any Insolvency
Proceeding or under any Debtor Relief Law or other applicable law.

“Term Priority Accounts” means any Deposit Accounts or Securities Accounts that
are required to be established pursuant to the Term Loan Documents for purposes
of exclusively holding identifiable Proceeds of the Term Priority Collateral (it
being understood that any property in such Deposit Accounts or Securities
Accounts which is not identifiable proceeds of Term Priority Collateral shall
not be Term Priority Collateral solely by virtue of being on deposit in or
credited to any such Deposit Account or Securities Account).

 

14



--------------------------------------------------------------------------------

“Term Priority Collateral” means all of the following assets that constitute
Collateral, whether now owned or hereafter acquired (including any of the
following assets acquired or created after the commencement of any Insolvency
Proceeding) and wherever located:

(a) all Equipment and all real property and interests therein (including both
fee and leasehold interests) and all Fixtures;

(b) all Intellectual Property (other than any computer programs and any support
and information relating thereto that constitute Inventory pursuant to
Section 1.3 and subject to the rights of the ABL Collateral Agent under
Section 3.10);

(c) all Equity Interests and other Investment Property (other than Investment
Property constituting ABL Priority Collateral under clause (e) of the definition
of such term);

(d) except to the extent constituting ABL Priority Collateral under clause
(g) of the definition of such term, all Instruments, Documents and General
Intangibles (including all Indebtedness between or among the Borrower and any of
the Subsidiaries);

(e) all Term Priority Accounts and all Money, Financial Assets, Securities
Entitlements or other assets contained in, or credited to, or arising from any
such Term Priority Account (in each case, except to the extent constituting
identifiable Proceeds of ABL Priority Collateral);

(f) all insurance policies relating to Term Priority Collateral (regardless of
whether the Term Collateral Agent is the loss payee thereof), but, for the
avoidance of doubt, excluding business interruption insurance and credit
insurance with respect to any Accounts;

(g) all other Collateral not constituting ABL Priority Collateral;

(h) all collateral and guarantees given by any other Person with respect to any
of the foregoing, and all Supporting Obligations (including Letter-of-Credit
Rights) with respect to any of the foregoing;

(i) all books and Records to the extent relating to any of the foregoing
(including files, correspondence, tapes, computer programs, printouts and
computer records); and

(j) all Products and Proceeds of the foregoing.

Notwithstanding the foregoing, the term “Term Priority Collateral” shall not
include any assets referred to in clauses (a), (b), (c), (d), (e) and (f) of the
term “ABL Priority Collateral”.

 

15



--------------------------------------------------------------------------------

“Term Security Agreement” means the Term Pledge and Security Agreement, dated as
of the date hereof, among the Borrower, the Term Guarantors and the Term
Collateral Agent.

“Term Standstill Period” has the meaning set forth in Section 3.1(a).

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether a Grantor is licensee or licensor
thereunder).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how in which any Grantor now has or hereafter
has any right, title or interest therein, whether or not any of the foregoing
has been reduced to a writing or other tangible form, including all documents
and things embodying, incorporating, or referring in any way to any of the
foregoing, including (a) any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of any Grantor worldwide, (b) the right to
sue for past, present and future misappropriation or other violation thereof,
and (c) all Proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether a Grantor is licensee or licensor
thereunder).

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, trade dress, other source or business identifiers, designs and general
intangibles of a like nature, and all registrations and applications for any of
the foregoing in which any Grantor now has or hereafter has any right, title or
interest, including (a) all extensions or renewals of any of the foregoing,
(b) all of the goodwill of the business connected with the use of and symbolized
by the foregoing, (c) the right to sue for past, present and future infringement
or dilution of or unfair competition with any of the foregoing or for any injury
to goodwill, and (d) all Proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction.

“Use Period” means, with respect to any Term Priority Collateral, the period
commencing on the later of (a) the date on which the ABL Collateral Agent (or
any ABL Claimholder acting with the consent of the ABL Collateral Agent)
commences an Enforcement Period in connection with any ABL Priority Collateral
and (b) the date on which the ABL Collateral Agent delivers, in accordance with
Section 3.7, a written notice to the Term Collateral Agent electing to exercise
its access rights pursuant to Section 3.7 with respect to such Term Priority
Collateral, and ending, with respect to any Term Priority Collateral, on the
earliest to occur of (i) the 180th day after the date (the “Initial Access
Date”) on which the ABL Collateral Agent, or its designee, initially obtains the
ability to take physical possession of, remove, or

 

16



--------------------------------------------------------------------------------

otherwise control physical access to, or actually uses, the ABL Priority
Collateral located on such Term Priority Collateral, (ii) the date on which all
or substantially all of the ABL Priority Collateral located on such Term
Priority Collateral is removed, sold, collected or liquidated and (iii) the
termination of such Enforcement Period. If any stay or other order that
prohibits any of the ABL Collateral Agent or the other ABL Claimholders from
commencing and continuing to Exercise any Secured Creditor Remedies or from
liquidating or selling the ABL Priority Collateral has occurred by the operation
of law or has been entered by a court of competent jurisdiction after the
Initial Access Date, the 180-day period referred to in clause (i) above shall be
tolled during the pendency of any such stay or other order and the Use Period,
to the extent the expiration thereof is to be determined by reference to clause
(i) above, shall be extended by a corresponding number of days, provided that
if, after the lifting of such stay or other order, fewer than 90 days shall
remain in the Use Period, then the Use Period shall be extended so that the ABL
Collateral Agent and the other ABL Claimholders have 90 days remaining in the
Use Period upon lifting of the stay or other order.

1.2. Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Unless the
context requires otherwise:

(a) except as otherwise provided herein, any definition of or reference to any
agreement, instrument, or other document herein shall be construed as referring
to such agreement, instrument, or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns;

(c) the words “herein”, “hereof”, and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections and Annexes shall be construed to refer to
Sections and Annexes of this Agreement;

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, real, personal or mixed, including cash, securities, accounts, and
contract rights;

(f) any references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs; and

(g) any references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

 

17



--------------------------------------------------------------------------------

1.3. Terms Defined in UCC. Terms defined in the UCC that are not otherwise
defined in this Agreement are used herein as defined in Articles 8 or 9 of the
UCC in effect in the State of New York from time to time, as the context may
require (including, as if such terms were capitalized in Article 8 or 9 of the
UCC, as the context may require, the following terms: “Accounts”, “Chattel
Paper”, “Commodity Account”, “Commercial Tort Claims”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “Equipment”, “Financial Asset”,
“Fixtures”, “General Intangible” (except that such term shall include all
interest rate or currency protection or hedging arrangements, all licenses,
permits, concessions and authorizations and all Intellectual Property (in each
case, regardless of whether characterized as General Intangibles under the
UCC)), “Goods” (except that such term shall include all Equipment and Inventory
(in each case, regardless of whether characterized as Goods under the UCC)),
“Instrument”, “Inventory” (except that such term shall include all computer
programs embedded in any Inventory and all supporting information relating to
such programs, in each case that are included in the definition of Goods under
the UCC (in each case, regardless of whether characterized as Inventory under
the UCC), but not, for the avoidance of doubt, any other Intellectual Property),
“Investment Property”, “Letter-of-Credit Right”, “Money”, “Payment Intangibles”,
“Promissory Notes”, “Records”, “Securities Accounts”, “Securities Entitlement”,
“Supporting Obligation”, “Tangible Chattel Paper” and “Uncertificated
Securities”).

SECTION 2. Lien Priorities.

2.1. Relative Priorities. (a) Notwithstanding (i) the date, time, method,
manner, or order of grant, attachment, or perfection of any ABL Lien or any Term
Lien on any Collateral (including, in each case, irrespective of whether any
such ABL Lien or Term Lien is granted (or secures Obligations relating to the
period) before or after the commencement of any Insolvency Proceeding), (ii) any
contrary provision of the UCC or any other applicable law or of the ABL Loan
Documents or the Term Loan Documents, as applicable, (iii) any defect or
deficiencies in, or failure to attach or perfect, any ABL Lien or any Term Lien
or (iv) any other circumstance whatsoever, each of the Term Collateral Agent and
the ABL Collateral Agent, on behalf of itself and its related other
Claimholders, hereby agrees that:

(A) any ABL Lien on any ABL Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Term Lien on any
ABL Priority Collateral;

(B) any Term Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any ABL Lien on any
Term Priority Collateral;

(C) any Term Lien on any ABL Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any ABL Lien on
any ABL Priority Collateral; and

(D) any ABL Lien on any Term Priority Collateral, regardless of how or when
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Term Lien
on any Term Priority Collateral.

 

18



--------------------------------------------------------------------------------

(b) The priority and subordination of Liens provided for in this Agreement
(i) shall continue to be effective with respect to any part of the Collateral
from and after the date hereof whether such Liens are declared, or ruled to be,
invalid, unenforceable, void or not allowed by a court of competent jurisdiction
or otherwise, and whether as a result of any action taken by the Term Collateral
Agent or the ABL Collateral Agent, as applicable, or any failure by any such
Person to take any action with respect to any financing statement (including any
amendment to or continuation thereof), mortgage or other perfection document, or
otherwise and (ii) are intended to be effective whether or not such Liens are
subordinated to any Lien securing any other obligation of the Borrower, any
other Grantor or any other Person (but only to the extent that such
subordination is permitted pursuant to the terms of the ABL Credit Agreement,
the Term Credit Agreement and each Additional Junior Obligations Agreement and
each Additional Pari Passu Obligations Agreement then in effect or as
contemplated in Section 6.1).

2.2. Prohibition on Contesting Liens or Obligations. Each of the Term Collateral
Agent, for itself and on behalf of each other Term Claimholder, and the ABL
Collateral Agent, for itself and on behalf of each other ABL Claimholder, agrees
that it and its related Claimholders will not (and hereby waive any right to),
directly or indirectly, contest or question the validity or enforceability of,
or support any other Person in contesting or questioning the validity or
enforceability of, in any proceeding (including any Insolvency Proceeding)
(a) the existence, priority, validity, extent, perfection or enforceability of
any ABL Lien or any Term Lien, (b) the priority, validity, extent or
enforceability of any Obligations, including the allowability or priority of any
Obligations in any Insolvency Proceeding or (c) the relative rights and duties
of the Claimholders granted and/or established in this Agreement; provided,
however that nothing in this Agreement shall be construed to prevent or impair
the rights of the ABL Collateral Agent, any other ABL Claimholder, the Term
Collateral Agent or any other Term Claimholder to enforce the terms of this
Agreement, including the provisions of this Agreement relating to the priority
and subordination of the Liens securing the ABL Obligations and the Term
Obligations, as applicable.

2.3. No New Liens. (a) Whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the parties hereto agree, subject to
Section 6, that:

(i) no Grantor shall grant, and the Term Collateral Agent shall not accept from
any Grantor, any additional Liens under any Term Collateral Document on any
asset to secure any Term Obligation unless such Grantor also grants a Lien on
such asset to secure the ABL Obligations concurrently with the grant of a Lien
thereon in favor of the Term Collateral Agent in accordance with the relative
Lien priorities set forth in this Agreement, and

(ii) no Grantor shall grant, and the ABL Collateral Agent shall not accept from
any Grantor, any additional Liens under any ABL Collateral Documents on any
asset to secure any ABL Obligations unless such Grantor grants a Lien on such
asset to secure the Term Obligations concurrently with the grant of a Lien
thereon in favor of the ABL Collateral Agent in accordance with the relative
Lien priorities set forth in this Agreement,

 

19



--------------------------------------------------------------------------------

provided that the foregoing shall not apply to (i) Liens on any asset of any
Grantor granted to secure Obligations of any Class if such asset is expressly
excluded from the grant of a security interest by such Grantor pursuant to the
Collateral Documents of the other Class and (ii) additional Liens on any asset
of any Grantor granted to secure Obligations of any Class if, prior to such
grant, such Grantor has offered in writing to grant a Lien on such asset to
secure Obligations of the other Class and the Collateral Agent of such other
Class has affirmatively declined in writing to accept such Lien or has failed to
respond to such offer within 30 days thereof, in which case such Collateral
Agent shall be deemed to have declined to accept such Lien; and provided further
that the attachment of any previously granted Lien to any after-acquired
property of the type covered by such Lien immediately prior thereto shall not be
deemed to be an acceptance of an additional Lien for the purposes of this
Section 2.3.

(b) To the extent that the provisions of Section 2.3(a) are not complied with
for any reason, (i) without limiting any other rights and remedies available to
the ABL Collateral Agent or the other ABL Claimholders, the Term Collateral
Agent, on behalf of the Term Claimholders, agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted and
accepted in contravention of Section 2.3(a) shall be subject to Section 4.2 and
the Term Collateral Agent also shall hold and be deemed to have held such Liens
for the benefit of the ABL Collateral Agent and the other ABL Claimholders
subject to the provisions set forth herein, and (ii) without limiting any other
rights and remedies available to the Term Collateral Agent or the other Term
Claimholders, the ABL Collateral Agent, on behalf of the ABL Claimholders,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens granted and accepted in contravention of Section 2.3(a)
shall be subject to Section 4.2 and the ABL Collateral Agent also shall hold and
be deemed to have held such Liens for the benefit of the Term Collateral Agent
and the other Term Claimholders subject to the provisions set forth herein.

2.4. Cooperation in Designating Collateral. (a) In furtherance of Section 9.9,
each of the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, and the Term Collateral Agent, for itself and on behalf of the
other Term Claimholders, agrees that it and its related Claimholders will,
subject to the other provisions of this Agreement, upon request by the ABL
Collateral Agent or the Term Collateral Agent, cooperate in good faith (and will
direct their counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the ABL Priority Collateral and the
Term Priority Collateral, as the case may be, and the steps taken to perfect the
ABL Liens or the Term Liens, as the case may be, and the identity of the
respective parties obligated under the ABL Loan Documents and the Term Loan
Documents, as the case may be.

2.5. Revolving Nature of ABL Obligations. (a) The Term Administrative Agent, for
itself and on behalf of the other Term Claimholders, expressly acknowledges and
agrees that (a) the ABL Credit Agreement includes a revolving commitment and
that in the ordinary course of business the ABL Administrative Agent and the ABL
Lenders will apply payments and make advances thereunder, (b) the amount of the
ABL Obligations that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (c) all cash collateral
received by the ABL Administrative Agent or the ABL Collateral Agent may be
applied, reversed, reapplied, credited, or reborrowed, in whole or in part, to
the ABL Obligations at any time and from time to time and (d) the advance rates
under the ABL Credit Agreement

 

20



--------------------------------------------------------------------------------

may be reduced, the eligibility criteria for purposes of the Borrowing Base (as
defined in the ABL Credit Agreement) may be modified and Reserves (as defined in
the ABL Credit Agreement) may be imposed, under the terms of the ABL Credit
Agreement, in each case without altering or otherwise affecting the relative
Lien priorities set forth in this Agreement.

2.6. No Subordination of the Relative Priority of Claims. Notwithstanding
anything to the contrary contained herein, the subordination of the Term Liens
to the ABL Liens and of the ABL Liens to the Term Liens as set forth herein is
with respect to the relative priority of the respective Liens held by or on
behalf of the Term Claimholders or the ABL Claimholders only and shall not
constitute a subordination of the Term Obligations to the ABL Obligations or the
ABL Obligations to the Term Obligations.

SECTION 3. Exercise of Remedies.

3.1. Exercise of Remedies by Term Collateral Agent. Until the Discharge of ABL
Obligations has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, agrees that the Term Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any ABL Priority Collateral (including any Exercise of Secured Creditor Remedies
with respect to any ABL Priority Collateral); provided, however, that the Term
Collateral Agent may exercise any or all such rights or remedies (including any
Exercise of Secured Creditor Remedies with respect to any ABL Priority
Collateral) after the passage of a period of at least 180 days after the date on
which the ABL Collateral Agent received written notice from the Term Collateral
Agent that the maturity of the Term Obligations has been accelerated; provided,
further, however, that notwithstanding anything to the contrary contained
herein, in no event will the Term Collateral Agent or any other Term Claimholder
exercise any rights or remedies with respect to the ABL Priority Collateral if,
notwithstanding the expiration of such 180-day period, the ABL Collateral Agent
or any other ABL Claimholder (x) shall have commenced and is diligently pursuing
the exercise of its rights or remedies with respect to all or a material portion
of the ABL Priority Collateral (prompt written notice of such exercise to be
given to the Term Collateral Agent by the ABL Collateral Agent, provided that
the failure to give such notice shall not affect the ABL Collateral Agent’s or
any other ABL Claimholders’ rights hereunder) or (y) shall have been stayed by
operation of law or any court order from pursuing any such exercise of remedies
(during which time the 180-day period shall be tolled) (the period during which
the Term Collateral Agent and the other Term Claimholders may not pursuant to
this Section 3.1(a) exercise any rights or remedies with respect to the ABL
Priority Collateral, the “Term Standstill Period”);

(b) subject to their rights under Section 3.1(a), will not directly or
indirectly contest, protest or object to or hinder any Exercise of Secured
Creditor Remedies by the ABL Collateral Agent or any other ABL Claimholder with
respect to any ABL Priority Collateral;

(c) will have no right to direct the ABL Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any ABL Priority Collateral or to take
any other action under the ABL Loan Documents with respect to any ABL Priority
Collateral; and

 

21



--------------------------------------------------------------------------------

(d) subject to their rights under Section 3.1(a), will not object to (and hereby
waive any and all claims with respect to) the forbearance by the ABL Collateral
Agent or the other ABL Claimholders from Exercising any Secured Creditor
Remedies with respect to any ABL Priority Collateral;

provided, however, that, in each case under this Section 3.1, the Term Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
ABL Obligations in accordance with Section 4.1(a)) resulting from actions taken
by the ABL Collateral Agent or any other ABL Claimholder with respect to the ABL
Priority Collateral (subject to the relative Lien priorities described in
Section 2).

3.2. Exercise of Remedies by ABL Collateral Agent. Until the Discharge of Term
Obligations has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, agrees that the ABL Claimholders:

(a) will not exercise or seek to exercise any rights or remedies with respect to
any Term Priority Collateral (including any Exercise of Secured Creditor
Remedies with respect to any Term Priority Collateral); provided, however, that
the ABL Collateral Agent may exercise any or all such rights or remedies
(including any Exercise of Secured Creditor Remedies with respect to any Term
Priority Collateral) after the passage of a period of at least 180 days after
the date on which the Term Collateral Agent received written notice from the ABL
Collateral Agent that the maturity of the ABL Obligations has been accelerated;
provided further, however, that notwithstanding anything to the contrary
contained herein, in no event will the ABL Collateral Agent or any other ABL
Claimholder exercise any rights or remedies with respect to the Term Priority
Collateral if, notwithstanding the expiration of such 180-day period, the Term
Collateral Agent or any Term Claimholder (x) shall have commenced and is
diligently pursuing the exercise of its rights or remedies with respect to all
or a material portion of the Term Priority Collateral (prompt written notice of
such exercise to be given to the ABL Collateral Agent by the Term Collateral
Agent, provided that the failure to give such notice shall not affect the Term
Collateral Agent’s or any other Term Claimholders’ rights hereunder) or
(y) shall have been stayed by operation of law or any court order from pursuing
any such exercise of remedies (during which time the 180-day period shall be
tolled) (the period during which the ABL Collateral Agent and the other ABL
Claimholders may not pursuant to this Section 3.2(a) exercise any rights or
remedies with respect to the Term Priority Collateral, the “ABL Standstill
Period”);

(b) subject to their rights under Section 3.2(a), will not directly or
indirectly contest, protest or object to or hinder any Exercise of Secured
Creditor Remedies by the Term Collateral Agent or any other Term Claimholder
with respect to any Term Priority Collateral;

(c) will have no right to direct the Term Collateral Agent to Exercise any
Secured Creditor Remedies with respect to any Term Priority Collateral or to
take any other action under the Term Loan Documents with respect to any Term
Priority Collateral; and

(d) subject to their rights under Section 3.2(a), will not object to (and hereby
waives any and all claims with respect to) the forbearance by the Term
Collateral Agent or any other Term Claimholder from the Exercise of Secured
Creditor Remedies with respect to any Term Priority Collateral;

 

22



--------------------------------------------------------------------------------

provided, however, that, in each case under this Section 3.2, the ABL Liens
shall remain on any Proceeds (other than those Proceeds properly applied to the
Term Obligations in accordance with Section 4.1(b)) resulting from actions taken
by the Term Collateral Agent or any other Term Claimholder with respect to the
Term Priority Collateral (subject to the relative Lien priorities described in
Section 2).

3.3. Exclusive Enforcement Rights. (a) Until the Discharge of ABL Obligations
has occurred and except as provided in Sections 3.1(a) and 3.4, whether or not
any Insolvency Proceeding has been commenced by or against any Grantor, the ABL
Collateral Agent shall have the exclusive right to Exercise any Secured Creditor
Remedies with respect to the ABL Priority Collateral (including the exercise of
any right under any lockbox agreement, control agreement, landlord waiver,
bailee’s letter, consignee agreement or any similar agreement or arrangement)
without any consultation with or the consent of the Term Collateral Agent or any
other Term Claimholder; provided, however, that the Term Liens shall remain on
any Proceeds (other than those properly applied to the ABL Obligations in
accordance with Section 4.1(a)) resulting from actions taken by the ABL
Collateral Agent or any other ABL Claimholder with respect to the ABL Priority
Collateral (subject to the relative Lien priorities described in Section 2).

(b) Until the Discharge of Term Obligations has occurred and except as provided
in Sections 3.2(a), 3.4 and 3.7, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, the Term Collateral Agent shall have
the exclusive right to Exercise any Secured Creditor Remedies with respect to
the Term Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent or any other ABL Claimholder; provided, however, that the
ABL Liens shall remain on any Proceeds (other than those properly applied to the
Term Obligations in accordance with Section 4.1(b)) resulting from actions taken
by the Term Collateral Agent or any other Term Claimholder with respect to the
Term Priority Collateral (subject to the relative Lien priorities described in
Section 2).

(c) In connection with any Exercise of Secured Creditor Remedies with respect to
any of its Senior Priority Collateral, each of the Term Collateral Agent, the
other Term Claimholders, the ABL Collateral Agent and the other ABL Claimholders
may enforce the provisions of the Term Collateral Documents or ABL Collateral
Documents, as applicable, and exercise rights, powers and remedies thereunder,
all in such order and in such manner as it may determine in the exercise of its
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by any Senior Claimholder to Dispose of its Senior Priority
Collateral upon foreclosure, to incur expenses in connection with such
Disposition, and to exercise with respect to its Senior Priority Collateral all
the rights and remedies of a secured creditor under applicable law.

 

23



--------------------------------------------------------------------------------

3.4. Claimholders Permitted Actions. Anything to the contrary in Sections 3.1
and 3.2 notwithstanding, each of the Term Collateral Agent, the other Term
Claimholders, the ABL Collateral Agent and the other ABL Claimholders may, but
shall not be obligated to:

(a) if an Insolvency Proceeding has been commenced by or against the Borrower or
any other Grantor, file a proof of claim or statement of interest with respect
to the Term Collateral or the ABL Collateral, as the case may be, or otherwise
with respect to the Term Obligations or the ABL Obligations, as the case may be;

(b) take any action (not adverse to the priority status of the Liens on the
Senior Priority Collateral of the Collateral Agent and other Claimholders of the
other Class, or the rights of the Collateral Agent or any other Claimholders of
the other Class to Exercise any Secured Creditor Remedies) in order to create,
perfect, preserve, protect or prove (but, subject to Section 3.1(a) or 3.2(a),
as the case may be, not enforce) its Lien on its Term Collateral or ABL
Collateral, as the case may be, in each case, to the extent not inconsistent
with the terms of this Agreement;

(c) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding, or other pleading made by any Person
objecting to or otherwise seeking the disallowance of its claims or any claims
of the other Claimholders of its Class or the avoidance of any Liens on any
Collateral securing any Obligations of its Class, in each case, to the extent
not inconsistent with the terms of this Agreement;

(d) file any pleadings, objections, motions or agreements that assert rights or
interests available to unsecured creditors of the Grantors arising under Debtor
Relief Law or other applicable law, in each case not inconsistent with the terms
of this Agreement; provided that any judgment Lien obtained in connection
therewith shall be subject to the relative Lien priorities set forth in this
Agreement;

(e) vote on any Plan of Reorganization, file any proof of claim and make other
filings and make any arguments and motions, in each case to the extent not
inconsistent with the terms of this Agreement;

(f) exercise any of its other rights or remedies referred to in Section 3.1(a)
or 3.2(a), as the case may be, after the expiration of the Term Standstill
Period or ABL Standstill Period, as applicable, or in Section 3.7 or 3.8 to the
extent permitted thereby;

(g) make a cash bid on all or any portion of the Term Collateral or the ABL
Collateral, as applicable, in any foreclosure proceeding or action;

(h) make a credit bid on all or any portion of the Term Collateral or the ABL
Collateral, as applicable, provided that any Senior Obligations secured by
Senior Liens on such Collateral are discharged prior to or in connection with
any such credit bid;

(i) join in (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Senior Priority Collateral of the other Class initiated by any
Claimholder of the other Class to the extent that any such action could not
reasonably be expected, in any material respect, to restrain, hinder, limit,
delay for any material period or otherwise interfere with the Exercise of
Secured Creditor Remedies by the Claimholders of other Class (it being
understood that (i) with respect to ABL Priority Collateral, neither the Term
Collateral Agent nor any other Term Claimholder shall be entitled to receive any
Proceeds thereof unless otherwise expressly permitted herein and (ii) with

 

24



--------------------------------------------------------------------------------

respect to the Term Priority Collateral, neither the ABL Collateral Agent nor
any other ABL Claimholder shall be entitled to receive any Proceeds thereof
unless otherwise expressly permitted herein);

(j) engage or retain consultants, valuation firms, appraisers, investment
bankers and accountants, and perform or engage third parties to perform audits,
examinations and appraisals of any Collateral, for the sole purpose of valuing
such Collateral and not for the purpose of marketing or conducting a Disposition
of such Collateral; provided, however, that the Junior Claimholders with respect
to any Collateral shall not take any of the foregoing actions if such actions
would interfere in any material respect with the enforcement by the Senior
Claimholders with respect to such Collateral of their Senior Liens; and

(k) commence, or join in filing of a petition for the commencement of, any
involuntary Insolvency Proceeding of the type described in clause (a), (b) or
(d) of the definition of such term or exercise any of its rights during any
Insolvency Proceeding to the extent expressly permitted by Section 6.

Except as expressly set forth in this Agreement (including Sections 3.1(a),
3.2(a), 3.4 and 6), each Term Claimholder and each ABL Claimholder shall have
any and all rights and remedies it may have as a creditor (including as an
unsecured creditor) under any applicable law, including the right to the
Exercise of Secured Creditor Remedies; provided, however, that the Exercise of
Secured Creditor Remedies with respect to the Collateral (and any judgment Lien
obtained in connection therewith or otherwise) shall be subject to the Lien
priorities set forth herein and to the provisions of this Agreement. The ABL
Collateral Agent and the other ABL Claimholders may enforce the provisions of
the ABL Loan Documents, the Term Collateral Agent and the other Term
Claimholders may enforce the provisions of the Term Loan Documents, and the
Collateral Agents and the other Claimholders may Exercise any Secured Creditor
Remedies, all in such order and in such manner as they may determine in the
exercise of their sole discretion, consistent with the terms of this Agreement
(including Sections 2, 3 and 6) and mandatory provisions of applicable law;
provided, however, that each of the ABL Collateral Agent and the Term Collateral
Agent agrees to provide to the other (x) an Enforcement Notice prior to its
Exercise of Secured Creditor Remedies and (y) copies of any notices that it is
required under applicable law to deliver to the Borrower or any other Grantor;
provided further, however, that the ABL Collateral Agent’s failure to provide
copies of any such notices to the Term Collateral Agent shall not impair any of
the ABL Collateral Agent’s or other ABL Claimholders’ rights hereunder or under
any of the ABL Loan Documents, and the Term Collateral Agent’s failure to
provide copies of any such notices to the ABL Collateral Agent shall not impair
any of the Term Collateral Agent’s or any other Term Claimholders’ rights
hereunder or under any of the Term Loan Documents. Each of the Term Collateral
Agent, for itself and on behalf of each other Term Claimholder, and the ABL
Collateral Agent, for itself and on behalf of each other ABL Claimholder, agrees
that it and its related Claimholders will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim, in the case of the Term Collateral Agent and each other Term Claimholder,
against either the ABL Collateral Agent or any other ABL Claimholder, and in the
case of the ABL Collateral Agent and each other ABL Claimholder, against either
the Term Collateral Agent or any other Term Claimholder, seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to, any action taken or omitted to be

 

25



--------------------------------------------------------------------------------

taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

3.5. Retention of Proceeds.

(a) The Term Claimholders shall not be permitted to retain any proceeds of ABL
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of ABL Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(b) The ABL Claimholders shall not be permitted to retain any proceeds of Term
Priority Collateral in connection with any Exercise of Secured Creditor Remedies
in any circumstance unless and until the Discharge of Term Obligations has
occurred, and any such proceeds received or retained in any other circumstance
will be subject to Section 4.2.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of any Disposition or series of related Dispositions that includes ABL
Priority Collateral and Term Priority Collateral where the aggregate sales price
is not allocated between the ABL Priority Collateral and the Term Priority
Collateral being Disposed (including in connection with or as a result of the
sale of the Equity Interests of a Grantor), solely for purposes of this
Agreement, the portion of the aggregate sales price determined to be Proceeds of
the ABL Priority Collateral on the one hand and Proceeds of the Term Priority
Collateral on the other hand shall be allocated first to the ABL Priority
Collateral in an amount equal to the lesser of (x) the total proceeds of such
Disposition and (y) the book value of such ABL Priority Collateral recorded on
the applicable Grantor’s books in accordance with GAAP on the date of such
Disposition, with the balance, if any, allocated to the Term Priority
Collateral.

3.6. Non-Interference. Subject to Sections 3.1, 3.2, 3.3, 3.4, and 6.4(b), each
of the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, and the ABL Collateral Agent, for itself and on behalf of the
other ABL Claimholders, hereby:

(a) agrees that it and its related Claimholders will not, directly or
indirectly, knowingly take any action that would restrain, hinder, limit, delay,
or otherwise interfere with any Exercise of Secured Creditor Remedies by the
Claimholders of the other Class with respect to any Senior Priority Collateral
of such other Class, or that is otherwise prohibited hereunder, including any
Disposition of any Senior Priority Collateral of such other Class, whether by
foreclosure or otherwise;

(b) waives any and all rights it or its related Claimholders may have as a
junior lien creditor or otherwise to object to the manner in which the
Claimholders of the other Class seek to enforce or collect any Obligations of
such other Class (subject to the terms of this Agreement insofar as any such
enforcement or collection relates to the Collateral constituting Junior Priority
Collateral of such other Class) or to enforce or realize their Senior Liens on
any Senior Priority Collateral of such other Class, regardless of whether any
action or failure to act by or on behalf of any Claimholders of such other Class
is adverse to the interest of it or its related Claimholders; and

 

26



--------------------------------------------------------------------------------

(c) agrees that it and its related Claimholders will not knowingly take or cause
to be taken any action the purpose or effect of which is to make any Junior Lien
that it or any of its related Claimholders has on any Collateral equal with, or
to give it or its related Claimholders any preference or priority relative to,
any Senior Lien on such Collateral;

(d) agrees it will not seek, and will waive any right, to have any Senior
Priority Collateral or any part thereof of the other Class marshaled upon any
foreclosure or other Disposition of such Senior Priority Collateral; and

(e) will not attempt, directly or indirectly, whether by judicial proceedings
(including in any Insolvency Proceeding) or otherwise, to challenge the
enforceability of any provision of this Agreement.

3.7. Inspection and Access Rights.

(a) If the Term Collateral Agent, or any agent or representative of the Term
Collateral Agent, shall, after any Term Default, obtain possession or physical
control of any of the Term Priority Collateral, the Term Collateral Agent shall
promptly notify the ABL Collateral Agent in writing of that fact, and the ABL
Collateral Agent shall, within 30 Business Days thereafter, notify the Term
Collateral Agent in writing as to whether the ABL Collateral Agent desires to
exercise its access rights under this Section 3.7 with respect to such Term
Priority Collateral. Upon delivery of such notice by the ABL Collateral Agent to
the Term Collateral Agent, the parties shall confer in good faith to coordinate
with respect to the ABL Collateral Agent’s exercise of such access rights.
Consistent with the definition of “Use Period,” access rights may apply to
differing parcels of real properties at differing times, in which case, a
differing Use Period will apply to each such property.

(b) Without limiting any rights the ABL Collateral Agent or any other ABL
Claimholder may otherwise have under applicable law or by agreement and whether
or not the Term Collateral Agent or any other Term Claimholder has commenced and
is continuing to Exercise any Secured Creditor Remedies of the Term
Claimholders, in the event the Term Collateral Agent, or any agent or
representative of the Term Collateral Agent, shall have obtained possession or
physical control of any Term Priority Collateral and the ABL Collateral Agent
shall have delivered the written notice of its intent to exercise its access
rights under this Section 3.7 as provided in Section 3.7(a), then the ABL
Collateral Agent or any other Person (including any ABL Claimholder) acting with
the consent, or on behalf, of the ABL Collateral Agent shall have the right,
subject to the rights of any landlords under any leased real properties, and the
Term Collateral Agent and the other Term Claimholders will reasonably cooperate
in connection therewith, at the sole cost and expense of the ABL Collateral
Agent and the other ABL Claimholders and upon reasonable advance written notice
to the Term Collateral Agent, during the Use Period (i) during normal business
hours on any Business Day, to access ABL Priority Collateral that (A) is stored
or located in or on, (B) has become an accession with respect to (within the
meaning of Section 9-335 of the UCC), or (C) has been commingled with (within
the meaning of Section 9-336 of the UCC) any such Term Priority Collateral, and
(ii) access, on a non-exclusive basis, any such Term Priority Collateral
(including Equipment (including any processors, computers and other machinery
related to the storage or processing of records, documents or files), Fixtures,
Intellectual Property, General Intangibles and real property), for

 

27



--------------------------------------------------------------------------------

purposes of (A) assembling and storing the ABL Priority Collateral and
completing the processing of and turning into finished goods of any ABL Priority
Collateral consisting of work-in process, semi-finished goods or raw materials,
(B) selling any or all of the ABL Priority Collateral located on such Term
Priority Collateral, whether in bulk, in lots or to customers in the ordinary
course of business or otherwise, (C) removing any or all of the ABL Priority
Collateral located on such Term Priority Collateral, or (D) taking reasonable
actions to protect, secure and otherwise enforce the rights of the ABL
Collateral Agent and the other ABL Claimholders in and to the ABL Priority
Collateral, provided that if the ABL Collateral Agent conducts a public auction
or private sale of the ABL Priority Collateral at any of the real properties
subject to a Mortgage that constitutes Term Priority Collateral, the ABL
Collateral Agent shall provide the Term Collateral Agent with two Business Days’
advance written notice and use reasonable efforts to hold such auction or sale
in a manner which would not unduly disrupt the Term Collateral Agent’s or any
other Term Claimholder’s use of such real properties. For the avoidance of doubt
and notwithstanding anything to the contrary in this Agreement, (x) the ABL
Collateral Agent or any other Person (including any ABL Claimholder) acting with
the consent, or on behalf, of the ABL Collateral Agent shall have the right
during the Use Period to use, for any of the purposes set forth above, any
cylinder, canister, tank or other container in which any ABL Priority Collateral
in gas or liquid form is stored, transported or delivered to customers, whether
or not such cylinder, canister, tank or other container constitutes Term
Priority Collateral, (y) in the event of a Disposition by the ABL Collateral
Agent of any ABL Priority Collateral in gas or liquid form that is stored,
transported in or delivered to customers in any such cylinder, canister, tank or
other container as part of an Exercise of Secured Creditor Remedies by the ABL
Collateral Agent (including any Disposition of any such ABL Priority Collateral
by any Grantor with the consent of the ABL Collateral Agent), such Disposition
may include the Disposition of such cylinder, canister, tank or other container,
subject, in the case of any such Disposition including Term Priority Collateral,
to an allocation of Proceeds in accordance with Section 3.5(c) (and, in the
event the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, releases any of its ABL Liens on any such cylinder, canister, tank
or other container, then the Term Liens of the Term Collateral Agent thereon
shall be automatically, unconditionally and simultaneously released (and the
Term Collateral Agent, for itself and on behalf of the other Term Claimholders,
agrees to promptly execute and deliver to the ABL Collateral Agent such release
statements as the ABL Collateral Agent may reasonably request in writing to
effectively confirm such release (and the provisions of Section 5.1(e) shall
apply, mutatis mutandis, with respect to any such release)) and (z) other than
in respect of any such allocation of such Proceeds and notwithstanding anything
to the contrary in Sections 3.7(c), 3.7(d) or 3.7(e), neither the ABL Collateral
Agent nor the other ABL Claimholders shall have any obligation to dispose,
retire or recycle in accordance with Environmental Laws any such cylinder,
canister, tank or other container, or to pay or reimburse for the payment of any
such disposal, retirement or recycling, or any other liability or obligation
with respect to any such use or Disposition of any such cylinder, canister, tank
or other container. The Term Collateral Agent and the other Term Claimholders
may not sell, assign or otherwise transfer the Term Priority Collateral prior to
the expiration of the Use Period unless the purchaser, assignee or transferee
thereof agrees to be bound by the provisions of this Section 3.7.

(c) During the period of actual occupation, use and/or control by the ABL
Collateral Agent or any other ABL Claimholder (or their respective employees,
agents, advisers and representatives) of any Term Priority Collateral pursuant
to Section 3.7(b), the ABL

 

28



--------------------------------------------------------------------------------

Collateral Agent and the other ABL Claimholders shall be obligated to promptly
repair at their expense any actual physical damage (but not any diminution in
value) to such Term Priority Collateral or other assets or property on which
such Term Priority Collateral is located resulting from such occupancy, use or
control, and to leave such Term Priority Collateral in substantially the same
condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted (it being understood that (x) any equipment
breakdowns or any wear or loss of tools in the ordinary course of operations
shall be deemed to be ordinary wear and tear and (y) neither the ABL Collateral
Agent nor the other ABL Claimholders shall have any liability or other
obligation to the Term Collateral Agent or the other Term Claimholders for any
use, depletion or Disposition of any ABL Priority Collateral in gas or liquid
form contained in any cylinder, canister, tank or other container that
constitutes Term Priority Collateral). In the event, and only in the event, that
in connection with its use of some or all of the premises constituting Term
Priority Collateral, the ABL Collateral Agent requires the services of any
employees of the Borrower or any of its Subsidiaries, the ABL Claimholders shall
pay directly to any such employees the appropriate, allocated wages of such
employees, if any, during the time periods that the ABL Collateral Agent
requires their services to the extent not paid for by the Borrower or any of its
Subsidiaries. Notwithstanding the foregoing, in no event shall the ABL
Collateral Agent or the other ABL Claimholders have any liability to the Term
Collateral Agent or the other Term Claimholders pursuant to this Section 3.7 as
a result of any condition (including any environmental condition, claim or
liability) on or with respect to the Term Priority Collateral or other assets or
property on which such Term Priority Collateral is located existing prior to the
date of the exercise by the ABL Collateral Agent or the other ABL Claimholders
of their rights under this Section 3.7 and the ABL Collateral Agent and the
other ABL Claimholders shall have no duty or liability to maintain the Term
Priority Collateral in a condition or manner better than that in which it was
maintained prior to the use thereof by the ABL Collateral Agent or any other ABL
Claimholders, or for any diminution in the value of the Term Priority Collateral
that results from ordinary wear and tear resulting from the use of the Term
Priority Collateral by the ABL Collateral Agent or any other ABL Claimholders in
the manner and for the time periods specified under this Section 3.7 (it being
understood that (x) any equipment breakdowns or any wear or loss of tools in the
ordinary course of operations shall be deemed to be ordinary wear and tear and
(y) neither the ABL Collateral Agent nor the other ABL Claimholders shall have
any liability or other obligation to the Term Collateral Agent or the other Term
Claimholders for any use, depletion or Disposition of any ABL Priority
Collateral in gas or liquid form contained in any cylinder, canister, tank or
other container that constitutes Term Priority Collateral). Without limiting the
rights granted in this Section 3.7, the ABL Collateral Agent and the ABL
Claimholders shall reasonably cooperate with the Term Collateral Agent and the
other Term Claimholders in connection with any efforts made by the Term
Collateral Agent and the other Term Claimholders to sell the Term Priority
Collateral.

(d) The ABL Collateral Agent and the other ABL Claimholders shall not be
obligated to pay any amounts to the Term Collateral Agent or the other Term
Claimholders (or any Person claiming by, through or under the Term Claimholders,
including any purchaser of the Term Priority Collateral) or to the Borrower or
its Subsidiaries for or in respect of the use by the ABL Collateral Agent and
the other ABL Claimholders of the Term Priority Collateral pursuant to this
Section 3.7; provided that (i) the Claimholders shall be obligated to pay any
utility, rental, lease, real property taxes or similar charges and payments owed
by the applicable Grantor to third parties that accrue during the Use Period in
respect of such Term Priority Collateral, or that

 

29



--------------------------------------------------------------------------------

arise as a result of such use of such Term Priority Collateral, in either case
to the extent not paid for by the Grantors, and (ii) the ABL Claimholders shall
be obligated to reimburse the Term Collateral Agent and the other Term
Claimholders for their reasonable out-of-pocket costs and expenses incurred as a
result of the Term Collateral Agent and the other Term Claimholders providing
access and use of the Term Priority Collateral to the ABL Collateral Agent or
any other ABL Claimholder (or any other Person acting with the consent, or on
behalf, of any of the foregoing) at the written request of the ABL Agent as
contemplated by Section 3.7(b).

(e) The ABL Claimholders shall (i) use the Term Priority Collateral in
accordance with applicable law, (ii) insure for damage to property and liability
to Persons, including property and liability insurance for the benefit of the
Term Claimholders, and (iii) pay, indemnify and hold the Term Collateral Agent,
the other Term Claimholders and each of their respective officers, agents,
directors and employees harmless from and against any third party liability
resulting from the ABL Collateral Agent’s or any other ABL Claimholders’ or any
of their respective agents, representatives or invitees’, occupancy, use or
control of the Term Priority Collateral as set forth in this Section 3.7
(ordinary wear and tear excepted (it being understood that (x) any equipment
breakdowns or any wear or loss of tools in the ordinary course of operations
shall be deemed to be ordinary wear and tear and (y) neither the ABL Collateral
Agent nor the other ABL Claimholders shall have any liability or other
obligation to the Term Collateral Agent or the other Term Claimholders for any
use, depletion or Disposition of any ABL Priority Collateral in gas or liquid
form contained in any cylinder, canister, tank or other container that
constitutes Term Priority Collateral)).

(f) The Term Collateral Agent and the other Term Claimholders shall use
commercially reasonable efforts to not hinder or obstruct the ABL Collateral
Agent and the other ABL Claimholders from exercising the rights described in
Section 3.7(b).

(g) Subject to the terms hereof, the Term Collateral Agent may advertise and
conduct public auctions or private sales of the Term Priority Collateral,
without the involvement of or interference by any ABL Claimholder or liability
to any ABL Claimholder, as long as, in the case of an actual sale, the
respective purchaser assumes and agrees to the obligations of the Term
Collateral Agent and the other Term Claimholders under this Section 3.7.

3.8. Sharing of Information and Access. Subject to the confidentiality
limitations imposed by law or agreement (other than any agreement to the extent
the confidentiality provisions of such agreement are for the benefit of any
Grantor), in the event that the ABL Collateral Agent shall, in the exercise of
its rights under the ABL Collateral Documents or otherwise, receive possession
or control of any books and records (whether in the form of a writing or stored
in any data equipment or data record in the physical possession of the ABL
Collateral Agent) of any Grantor which contain information identifying or
pertaining to the Term Priority Collateral, the ABL Collateral Agent shall, upon
written request from the Term Collateral Agent and as promptly as practicable
thereafter, either make available to the Term Collateral Agent such books and
records for inspection and duplication or provide to the Term Collateral Agent
copies thereof. Subject to the confidentiality limitations imposed by law or
agreement (other than any agreement to the extent the confidentiality provisions
of such agreement are for the benefit of any Grantor), in the event that the
Term Collateral Agent shall, in the exercise of its rights under the Term
Collateral Documents or otherwise, receive

 

30



--------------------------------------------------------------------------------

possession or control of any books and records (whether in the form of a writing
or stored in any data equipment or data record in the physical possession of the
Term Collateral Agent) of any Grantor which contain information identifying or
pertaining to any of the ABL Priority Collateral, the Term Collateral Agent
shall, upon written request from the ABL Collateral Agent and as promptly as
practicable thereafter, either make available to the ABL Collateral Agent such
books and records for inspection and duplication or provide the ABL Collateral
Agent copies thereof.

3.9. Tracing of and Priorities in Proceeds. (a) The ABL Collateral Agent, for
itself and on behalf of the other ABL Claimholders, and the Term Collateral
Agent, for itself and on behalf of the other Term Claimholders, further agree
that until the earlier of an issuance of any Enforcement Notice by such
Claimholder or a bankruptcy or insolvency constituting a Term Default or a
bankruptcy or insolvency constituting an ABL Default, as applicable, then
exists, any proceeds of Collateral, whether or not deposited under control
agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (solely as between the Claimholders) be treated as Proceeds
of Collateral for purposes of determining the relative Lien priorities in the
Collateral which was so acquired.

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges that, under the terms of the ABL Loan Documents, the
Grantors are or may be required to ensure that all payments on Accounts
constituting ABL Priority Collateral, or on other ABL Priority Collateral, are
made to Deposit Accounts or lockboxes related thereto that constitute ABL
Priority Collateral, and agrees that, notwithstanding anything to the contrary
set forth herein, no ABL Claimholder shall have any duty, responsibility or
obligation to any Term Claimholder with respect to such Deposit Accounts or
lockboxes, including no obligation to pay over to any Term Claimholder any
payments received into any such Deposit Account or lockbox at any time. The Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
agrees that, notwithstanding anything to the contrary set forth herein
(including Section 4.2) to the extent that Proceeds of any Term Priority
Collateral are deposited into any Deposit Accounts or lockboxes and are
subsequently applied to repay or prepay the ABL Obligations, in the absence of
the ABL Administrative Agent’s willful misconduct or gross negligence (such
absence to be presumed unless otherwise determined by a final, non-appealable
judgment of a court of competent jurisdiction), the sole remedy of the Term
Claimholders with regard to such Proceeds shall be to proceed directly against
the Grantors unless, prior to the time such proceeds are applied to repay or
prepay the ABL Obligations, the ABL Administrative Agent has actually received a
Notification of Proceeds. For purposes of the foregoing, a “Notification of
Proceeds” means a notice in writing from the Term Collateral Agent or any
Grantor to the ABL Administrative Agent containing the following information:
(a) the Term Priority Collateral being sold or otherwise Disposed, (b) the
proposed date of the sale or other Disposition, (c) the approximate amount of
Proceeds therefrom and (d) the name and contact information of the buyer or
transferee of such Term Priority Collateral or, in the case of an auction, of
the auctioneer.

3.10. Permits and Licenses. (a) The Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, (i) consents to the grant by the Borrower
or any other Grantor to the ABL Collateral Agent of a non-exclusive royalty-free
license to use any Intellectual Property of such Grantor that is subject to a
Lien held by the Term Collateral Agent and (ii) grants, in its

 

31



--------------------------------------------------------------------------------

capacity as a Claimholder and to the extent of its rights and interests therein,
to the ABL Collateral Agent a non-exclusive royalty-free license to use any
Intellectual Property constituting Term Priority Collateral that is subject to a
Senior Lien held by the Term Collateral Agent (and, as applicable, to Dispose of
any such Intellectual Property that is embedded in or otherwise integral to any
Inventory, to the extent the Grantor owning such Inventory would Dispose of such
Intellectual Property in connection with the Disposition of such Inventory), in
each case in connection with the Exercise of Secured Creditor Remedies of any
Lien held by the ABL Collateral Agent upon any Inventory or other ABL Priority
Collateral of any Grantor and to the extent the use of such Intellectual
Property is necessary or appropriate, in the good faith opinion of the ABL
Collateral Agent, to process, ship, produce, store, complete, supply, lease,
sell or otherwise Dispose of any such Inventory or other ABL Priority Collateral
in any lawful manner in connection with such Exercise of Secured Creditor
Remedies.

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that if the ABL Collateral Agent shall require rights
available under any permit or license controlled by the Term Collateral Agent or
any other Term Claimholder in connection with the Exercise of Secured Creditor
Remedies, the Term Collateral Agent or such other Term Claimholder shall take
all such actions as shall be reasonably available to it (at the sole cost and
expense of the Grantors), consistent with applicable law, and as shall be
reasonably requested by the ABL Collateral Agent to make such rights available
to the ABL Collateral Agent, subject to the Term Liens. The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that if
the Term Collateral Agent shall require rights available under any permit or
license controlled by the ABL Collateral Agent or any other ABL Claimholder in
connection with the Exercise of Secured Creditor Remedies, the ABL Collateral
Agent or such other ABL Claimholder shall take all such actions as shall be
reasonably available to it (at the sole cost and expense of the Grantors),
consistent with applicable law, and as shall be reasonably requested by the Term
Collateral Agent to make such rights available to the Term Collateral Agent,
subject to the ABL Liens.

(c) The Term Collateral Agent and the other Term Claimholders may not sell,
assign or otherwise transfer the Term Priority Collateral unless the purchaser,
assignee or transferee thereof agrees to be bound by the provisions of this
Section 3.10.

SECTION 4. Proceeds.

4.1. Application of Proceeds.

(a) Prior to the Discharge of ABL Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any ABL Priority
Collateral received in connection with any Exercise of Secured Creditor Remedies
(including as a result of any collection, sale, foreclosure or other realization
or distribution of or in respect of any ABL Priority Collateral (whether or not
expressly characterized as such) or in any Insolvency Proceeding) shall be
delivered to the ABL Collateral Agent, for the benefit of the ABL Claimholders,
and shall be applied or further distributed by the ABL Collateral Agent to or on
account of the ABL Obligations in such order as is specified in the relevant ABL
Collateral Documents or as a court of competent jurisdiction may otherwise
direct. Upon the occurrence of the Discharge of ABL Obligations, the ABL
Collateral Agent shall deliver to the Term Collateral

 

32



--------------------------------------------------------------------------------

Agent, for the benefit of the Term Claimholders, any ABL Priority Collateral
received or delivered to it pursuant to the preceding sentence, in the same form
as received, with any necessary endorsements, to be applied by the Term
Collateral Agent to the Term Obligations in such order as is specified in the
Term Collateral Documents or as a court of competent jurisdiction may otherwise
direct.

(b) Prior to the Discharge of Term Obligations, whether or not any Insolvency
Proceeding has been commenced by or against any Grantor, any Term Priority
Collateral received in connection with any Exercise of Secured Creditor Remedies
(including as a result of any collection, sale, foreclosure or other realization
or distribution of or in respect of any Term Priority Collateral (whether or not
expressly characterized as such) or in any Insolvency Proceeding) shall be
delivered to the Term Collateral Agent, for the benefit of the Term
Claimholders, and shall be applied or further distributed by the Term Collateral
Agent to or on account of the Term Obligations in such order as is specified in
the relevant Term Collateral Documents or as a court of competent jurisdiction
may otherwise direct. Upon the occurrence of Discharge of Term Obligations, the
Term Collateral Agent shall deliver to the ABL Collateral Agent, for the benefit
of the ABL Claimholders, any Term Priority Collateral received or delivered to
it pursuant to the preceding sentence, in the same form as received, with any
necessary endorsements, to be applied by the ABL Collateral Agent to the ABL
Obligations in such order as is specified in the ABL Collateral Documents or as
a court of competent jurisdiction may otherwise direct.

(c) If any Exercise of Secured Creditor Remedies with respect to the Collateral
produces non-cash proceeds, then such non-cash proceeds shall, subject to
Section 4.2, be held by the Collateral Agent that conducted such Exercise of
Secured Creditor Remedies and/or sold for cash prior to the application of the
proceeds thereof as additional Collateral and, at such time as such non-cash
proceeds are monetized, shall be applied as set forth above.

4.2. Turnover. So long as the Discharge of Senior Obligations with respect to
any Collateral has not occurred, whether or not any Insolvency Proceeding has
been commenced by or against any Grantor, if (a) any Junior Claimholder of any
Class receives any Collateral that is subject to any Senior Lien or any Proceeds
of any such Collateral, or any other payment in connection with or on account of
such Collateral, (i) in connection with the enforcement or exercise of any right
or remedy (including any right of set-off) relating to such Collateral, the
transfer of such Collateral or Proceeds to any Junior Claimholder by any Person
holding a Lien on such Collateral that is subordinate to the Junior Lien on such
Collateral, or proceeds of any insurance policy claim or of any condemnation or
similar proceeding (or any deed in lieu of condemnation) in respect of such
Collateral (with proceeds of business interruption insurance being deemed to be
in respect of ABL Priority Collateral) or (ii) as a distribution or recovery in
any Insolvency Proceeding, (b) any Junior Claimholder receives, in contravention
of Section 2.3, any Collateral of the type that would not constitute Senior
Priority Collateral of such Junior Claimholder, or any Proceeds of any such
Collateral, or any other payment in connection with or on account of such
Collateral, or (c) any Junior Claimholder receives any additional Collateral
referred to in Section 6.4 that pursuant to such Section is subject to the
provisions of this Section 4.2, or any Proceeds of such additional Collateral,
or any other payment in connection with or on account of such additional
Collateral, then, in each case, such Collateral or Proceeds thereof, or such
other payment, shall be segregated and held in trust and forthwith, to the
extent

 

33



--------------------------------------------------------------------------------

not prohibited by applicable law, shall be transferred or paid over to the
Senior Collateral Agent for the benefit of the Senior Claimholders in the same
form as received, with any necessary endorsements, for application in accordance
with Section 4.1 (to the extent required), or as a court of competent
jurisdiction may otherwise direct; provided, however, in the case of any
Proceeds of Term Priority Collateral received by the ABL Collateral Agent or any
other ABL Claimholder in connection with a Disposition of Term Priority
Collateral by any Grantor, unless a Notification of Proceeds has been received
by the ABL Collateral Agent (and in each case subject to Section 3.9(b)),
neither the ABL Collateral Agent nor any other ABL Claimholder shall have any
obligation to transfer or pay over any Proceeds of such Disposition to the Term
Collateral Agent. Until the Discharge of ABL Obligations occurs, the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
hereby irrevocably constitutes and appoints the ABL Collateral Agent and any
officer or agent of the ABL Collateral Agent, with full power of substitution,
as its true and lawful attorney in fact with full irrevocable power and
authority in the place and stead of the Term Collateral Agent or the other Term
Claimholders, as the case may be, or in the ABL Collateral Agent’s own name,
from time to time in the ABL Collateral Agent’s discretion exercised in good
faith, for the purpose of carrying out the terms of this Section 4.2 with
respect to ABL Priority Collateral, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 4.2 with respect to ABL Priority
Collateral. Until the Discharge of Term Obligations occurs, the ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, hereby
irrevocably constitutes and appoints the Term Collateral Agent and any officer
or agent of the Term Collateral Agent, with full power of substitution, as its
true and lawful attorney in fact with full irrevocable power and authority in
the place and stead of the ABL Collateral Agent or the other ABL Claimholders,
as the case may be, or in the Term Collateral Agent’s own name, from time to
time in the Term Collateral Agent’s discretion exercised in good faith, for the
purpose of carrying out the terms of this Section 4.2 with respect to Term
Priority Collateral, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary to accomplish the
purposes of this Section 4.2 with respect to Term Priority Collateral.

SECTION 5. Releases; Dispositions; Other Agreements.

5.1. Releases.

(a) If, in connection with the Exercise of Secured Creditor Remedies by the ABL
Collateral Agent with respect to ABL Priority Collateral as provided for in
Section 3 (including any Disposition of any ABL Priority Collateral by any
Grantor with the consent of the ABL Collateral Agent acting in accordance with
the terms of the ABL Documents), the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, releases any of its ABL Liens on any part
of the ABL Priority Collateral, then the Term Liens of the Term Collateral Agent
on such ABL Priority Collateral shall be automatically, unconditionally, and
simultaneously released; provided, however, that, to the extent the Proceeds of
such ABL Priority Collateral are not applied to reduce ABL Obligations in
accordance with Section 4.1(a), the Term Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The Term
Collateral Agent, for itself or on behalf of the other Term Claimholders,
promptly shall execute and deliver to the ABL Collateral Agent such termination
or amendment statements, releases, and other documents as the ABL Collateral
Agent may reasonably request in writing to effectively confirm such release, at
the cost and expense of the Borrower and without the consent or direction of any
other Term Claimholders.

 

34



--------------------------------------------------------------------------------

(b) If, in connection with the Exercise of Secured Creditor Remedies by the Term
Collateral Agent with respect to Term Priority Collateral as provided for in
Section 3 (including any Disposition of any Term Priority Collateral by any
Grantor with the consent of the Term Collateral Agent acting in accordance with
the terms of the Term Loan Documents), the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on any
part of the Term Priority Collateral, then the ABL Liens of the ABL Collateral
Agent on such Term Priority Collateral shall be automatically, unconditionally,
and simultaneously released; provided, however, that, to the extent the Proceeds
of such Term Priority Collateral are not applied to reduce Term Obligations in
accordance with Section 4.1(b), the ABL Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The ABL Collateral
Agent, for itself or on behalf of the other ABL Claimholders, promptly shall
execute and deliver to the Term Collateral Agent such termination or amendment
statements, releases, and other documents as the Term Collateral Agent may
reasonably request to effectively confirm such release, at the cost and expense
of the Borrower and without the consent or direction of any other ABL
Claimholders.

(c) If, in connection with any Disposition of any ABL Priority Collateral
permitted under the terms of the ABL Loan Documents and not prohibited under the
terms of the Term Loan Documents, the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, releases any of its ABL Liens on the
portion of the ABL Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of ABL Obligations or (ii) after
the occurrence and during the continuance of any Term Default, then the Term
Liens of the Term Collateral Agent on such Collateral shall be automatically,
unconditionally, and simultaneously released; provided, that to the extent the
Proceeds of such ABL Priority Collateral are not applied to reduce ABL
Obligations in accordance with Section 4.1(a), the Term Collateral Agent shall
retain a Lien on such Proceeds in accordance with the terms of this Agreement.
The Term Collateral Agent, for itself or on behalf of the other Term
Claimholders, promptly shall execute and deliver to the ABL Collateral Agent
such termination or amendment statements, releases, and other documents as the
ABL Collateral Agent may reasonably request to effectively confirm such release,
at the cost and expense of the Borrower and without the consent or direction of
any other Term Claimholders. The Term Liens on the ABL Priority Collateral that
otherwise would have been released pursuant to the first sentence of this
paragraph (c) but for the application of subclause (ii) in such sentence will be
automatically, unconditionally and simultaneously released when such Term
Default and all other Term Defaults cease to exist.

(d) If, in connection with any Disposition of any Term Priority Collateral
permitted under the terms of the Term Loan Documents and not prohibited under
the terms of the ABL Loan Documents, the Term Collateral Agent, for itself and
on behalf of the other Term Claimholders, releases any of its Term Liens on the
portion of the Term Priority Collateral that is the subject of such Disposition,
other than (i) in connection with the Discharge of Term Obligations or
(ii) after the occurrence and during the continuance of any ABL Default, then
the ABL Liens of the ABL Collateral Agent on such Collateral shall be
automatically, unconditionally, and simultaneously released; provided that to
the extent the Proceeds of such

 

35



--------------------------------------------------------------------------------

Term Priority Collateral are not applied to reduce Term Obligations in
accordance with Section 4.1(b), the ABL Collateral Agent shall retain a Lien on
such Proceeds in accordance with the terms of this Agreement. The ABL Collateral
Agent, for itself or on behalf of the other ABL Claimholders, promptly shall
execute and deliver to the Term Collateral Agent such termination or amendment
statements, releases, and other documents as the Term Collateral Agent may
reasonably request to effectively confirm such release, at the cost and expense
of the Borrower and without the consent or direction of any other ABL
Claimholders. The ABL Liens on the Term Priority Collateral that otherwise would
have been released pursuant to the first sentence of this paragraph (d) but for
the application of subclause (ii) in such sentence will be automatically,
unconditionally and simultaneously released when such ABL Default and all other
ABL Defaults cease to exist.

(e) Until the Discharge of ABL Obligations occurs, the Term Collateral Agent,
for itself and on behalf of the other Term Claimholders, hereby irrevocably
constitutes and appoints the ABL Collateral Agent and any officer or agent of
the ABL Collateral Agent, with full power of substitution, as its true and
lawful attorney in fact with full irrevocable power and authority in the place
and stead of the Term Collateral Agent or the other Term Claimholders, as the
case may be, or in the ABL Collateral Agent’s own name, from time to time as
elected by the ABL Collateral Agent in good faith, for the purpose of carrying
out the terms of this Section 5.1 with respect to ABL Priority Collateral, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1 with respect to ABL Priority Collateral, including any endorsements
or other instruments of transfer or release.

(f) Until the Discharge of ABL Obligations occurs, to the extent that the ABL
Claimholders (i) have released any Lien on ABL Priority Collateral and any such
Lien is later reinstated or (ii) obtain any new Lien on assets constituting ABL
Priority Collateral from Grantors, then, subject to the proviso contained in
Section 2.3, the Term Claimholders shall be granted a Lien on any such ABL
Priority Collateral, subject to the relative Lien priorities set forth in
Section 2.1.

(g) Until the Discharge of Term Obligations occurs, the ABL Collateral Agent,
for itself and on behalf of the other ABL Claimholders, hereby irrevocably
constitutes and appoints the Term Collateral Agent and any officer or agent of
the Term Collateral Agent, with full power of substitution, as its true and
lawful attorney in fact with full irrevocable power and authority in the place
and stead of the ABL Collateral Agent or the other ABL Claimholders, as the case
may be, or in the Term Collateral Agent’s own name, from time to time as elected
by the Term Collateral Agent in good faith, for the purpose of carrying out the
terms of this Section 5.1 with respect to Term Priority Collateral, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Section 5.1 with
respect to Term Priority Collateral, including any endorsements or other
instruments of transfer or release.

(h) Until the Discharge of Term Obligations occurs, to the extent that the Term
Claimholders (i) have released any Lien on Term Priority Collateral and any such
Lien is later reinstated or (ii) obtain any new Liens on assets constituting
Term Priority Collateral from Grantors, then, subject to the proviso contained
in Section 2.3, the ABL Claimholders shall be granted a Lien on any such Term
Priority Collateral, subject to the relative Lien priorities set forth in
Section 2.1.

 

36



--------------------------------------------------------------------------------

5.2. Insurance.

(a) Unless and until the Discharge of ABL Obligations has occurred: (i) the ABL
Collateral Agent and the other ABL Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the ABL Loan
Documents, to adjust and settle any claim under any insurance policy to the
extent solely in respect ABL Priority Collateral (including any claim in respect
of business interruption insurance or any credit insurance with respect to any
Accounts) and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) to the extent solely in respect
of the ABL Priority Collateral; and (ii) all proceeds of any such insurance
claim and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of ABL Priority Collateral, shall be paid, subject
to the rights of the Grantors under the ABL Loan Documents, first, to the ABL
Collateral Agent, until the Discharge of ABL Obligations, second, to the Term
Collateral Agent, until the Discharge of Term Obligations, and third, to the
owner of the subject property, such other Person as may be entitled thereto, or
as a court of competent jurisdiction may otherwise direct.

(b) Unless and until the Discharge of Term Obligations has occurred: (i) the
Term Collateral Agent and the other Term Claimholders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Term Loan
Documents, to adjust and settle any claim under any insurance policy to the
extent solely in respect of Term Priority Collateral and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) to the extent solely in respect of Term Priority Collateral; and
(ii) all proceeds of any such insurance claim and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect of Term
Priority Collateral, shall be paid, subject to the rights of Grantors under the
Term Loan Documents, first, to Term Collateral Agent, until the Discharge of
Term Obligations, second, to the ABL Collateral Agent, until the Discharge of
ABL Obligations, and third, to the owner of the subject property, such other
Person as may be entitled thereto, or as a court of competent jurisdiction may
otherwise direct.

Notwithstanding anything contained in this Agreement to the contrary, in the
event that any proceeds are derived from any claim under any insurance policy in
respect of both ABL Priority Collateral and Term Priority Collateral where the
allocation of proceeds is not stipulated between ABL Priority Collateral and
Term Priority Collateral, then solely for purposes of this Agreement, the
portion of the aggregate proceeds deemed to be proceeds of the ABL Priority
Collateral on the one hand and Term Priority Collateral on the other hand shall
determined by first allocating to the ABL Priority Collateral an amount equal to
the lesser of (x) the total proceeds of such insurance policy and (y) the book
value of such ABL Priority Collateral recorded on the applicable Grantor’s books
in accordance with GAAP on the date of the loss associated with the insurance
proceeds, with the balance, if any, allocated to the Term Priority Collateral.
If any insurance claim includes both ABL Priority Collateral and Term Priority
Collateral, the insurer will not settle such claim separately with respect to
ABL Priority Collateral and Term Priority Collateral, and if the ABL Collateral
Agent and the Term Collateral Agent are unable after negotiating in good faith
to agree on the settlement for such claim, each

 

37



--------------------------------------------------------------------------------

Collateral Agent may apply to a court of competent jurisdiction to make a
determination as to the settlement of such claim, and the court’s determination
shall be binding upon the parties. If the Collateral Agent or any other
Claimholder of any Class shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Section 5.2, it shall pay such proceeds over to the Collateral Agent of the
other Class in accordance with the terms of Section 4.2.

5.3. Amendments; Refinancings.

(a) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, acknowledges and agrees that the ABL Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
ABL Obligations (or portions thereof)) and the ABL Obligations may be
Refinanced, in each case without notice to, or the consent of, the Term
Collateral Agent or the other Term Claimholders, all without affecting the lien
subordination or other provisions of this Agreement; provided, however, that, in
the case of a Refinancing, the holders of such Refinancing Indebtedness, and the
collateral agent (or similar representative) of such holders, bind themselves to
the terms of this Agreement pursuant to an amendment effected in accordance with
Section 9.3; provided further, that any such amendment, restatement, amendment
and restatement, replacement, supplement, modification, or Refinancing shall not
result in a Term Default. For the avoidance of doubt, the sale or other transfer
of any ABL Obligations is not restricted by this Agreement but the provisions of
this Agreement shall be binding on all of the Claimholders.

(b) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, acknowledges and agrees that the Term Loan Documents may be
amended, restated, amended and restated, supplemented, or otherwise modified in
accordance with their terms (or replaced in connection with a Refinancing of the
Term Obligations) and the Term Obligations may be Refinanced, in each case
without notice to, or the consent of, the ABL Collateral Agent or the other ABL
Claimholders, all without affecting the lien subordination or other provisions
of this Agreement; provided, however, that, in the case of a Refinancing, the
holders of such Refinancing Indebtedness, and the collateral agent (or similar
representative) of such holders, bind themselves to the terms of this Agreement
pursuant to an amendment effected in accordance with Section 9.3; provided
further, however, that any such amendment, restatement, amendment and
restatement, replacement, supplement, modification, or Refinancing shall not
result in an ABL Default. For the avoidance of doubt, the sale or other transfer
of any Term Obligations is not restricted by this Agreement but the provisions
of this Agreement shall be binding on all of the Claimholders.

(c) So long as the Discharge of ABL Obligations has not occurred, each Term
Collateral Document shall include the following language (or similar language
acceptable to the ABL Collateral Agent): “Notwithstanding anything herein to the
contrary, the Liens and security interests granted to Goldman Sachs Bank USA, as
Term Collateral Agent, pursuant to this Agreement in any Collateral and the
exercise of any right or remedy by Goldman Sachs Bank USA, as Term Collateral
Agent, with respect to any Collateral hereunder are subject to the provisions of
the ABL Intercreditor Agreement, dated as of April 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL

 

38



--------------------------------------------------------------------------------

Intercreditor Agreement”), among Goldman Sachs Bank USA, as ABL Collateral
Agent, Goldman Sachs Bank USA, as Term Collateral Agent, each Additional Junior
Obligations Agent (as defined in the ABL Intercreditor Agreement) and each
Additional Pari Passu Obligations Agent (as defined in the ABL Intercreditor
Agreement) from time to time party thereto. In the event of any conflict between
the terms of the ABL Intercreditor Agreement and the terms of this Agreement,
the terms of the ABL Intercreditor Agreement shall govern and control.”

(d) So long as the Discharge of Term Obligations has not occurred, each ABL
Collateral Document shall include the following language (or similar language
acceptable to the Term Collateral Agent): “Notwithstanding anything herein to
the contrary, the Liens and security interests granted to Goldman Sachs Bank
USA, as ABL Collateral Agent, pursuant to this Agreement in any Collateral and
the exercise of any right or remedy by Goldman Sachs Bank USA, as ABL Collateral
Agent, with respect to any Collateral hereunder are subject to the provisions of
the ABL Intercreditor Agreement, dated as of April 30, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Intercreditor Agreement”), among Goldman Sachs Bank USA, as ABL
Collateral Agent, Goldman Sachs Bank USA, as Term Collateral Agent, each
Additional Junior Obligations Agent (as defined in the ABL Intercreditor
Agreement) and each Additional Pari Passu Obligations Agent (as defined in the
ABL Intercreditor Agreement) from time to time party thereto. In the event of
any conflict between the terms of the ABL Intercreditor Agreement and the terms
of this Agreement, the terms of the ABL Intercreditor Agreement shall govern and
control.”

5.4. Bailee for Perfection.

(a) The ABL Collateral Agent and the Term Collateral Agent each agree to hold or
control that part of the Collateral that is in its possession or control (or in
the possession or control of its agents or bailees) (such Collateral, which
shall include Collateral subject to deposit account control agreements or
security account control agreements, being referred to as the “Pledged
Collateral”), as gratuitous bailee and as a non-fiduciary agent for the Term
Collateral Agent or the ABL Collateral Agent, as applicable (such bailment and
agency being intended, among other things, to satisfy the requirements of
Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106, and 9-107 of the UCC),
solely for the purpose of perfecting the security interest granted under the
Term Loan Documents or the ABL Loan Documents, as applicable, subject to the
terms and conditions of this Section 5.4. The Term Collateral Agent and the
other Term Claimholders hereby appoint the ABL Collateral Agent as their
gratuitous bailee for the purposes of perfecting their security interest in all
Pledged Collateral in which the ABL Collateral Agent has a perfected security
interest under the UCC. The ABL Collateral Agent and the other ABL Claimholders
hereby appoint the Term Collateral Agent as their gratuitous bailee for the
purposes of perfecting their security interest in all Pledged Collateral in
which the Term Collateral Agent has a perfected security interest under the UCC.
Each of the ABL Collateral Agent and the Term Collateral Agent hereby accept
such appointments pursuant to this Section 5.4(a) and acknowledges and agrees
that it shall act for the benefit of the Claimholders of the other Class with
respect to any Pledged Collateral and that any proceeds received by the ABL
Collateral Agent or the Term Collateral Agent, as the case may be, under any
Pledged Collateral shall be applied in accordance with Section 4. Unless and
until the Discharge of ABL Obligations has occurred, the Term Collateral Agent
agrees to promptly notify the ABL Collateral Agent of any Pledged Collateral
constituting ABL Priority Collateral held or

 

39



--------------------------------------------------------------------------------

controlled by it (or its agents or bailees, other than the ABL Collateral Agent)
or actually known by it to be held or controlled by any other Term Claimholders,
and at any time prior to the Discharge of ABL Obligations, the Term Collateral
Agent and each other Term Claimholder agrees to deliver to the ABL Collateral
Agent any such Pledged Collateral held by it, together with any necessary
endorsements (or otherwise allow the ABL Collateral Agent to obtain control of
such Pledged Collateral). Subject to Section 3.9(b) and except as otherwise
provided in Section 4.2 in respect of Proceeds of Term Priority Collateral,
unless and until the Discharge of Term Obligations has occurred, the ABL
Collateral Agent agrees to promptly notify the Term Collateral Agent in writing
of any Pledged Collateral constituting Term Priority Collateral held or
controlled by it (or its agents or bailees, other than the Term Collateral
Agent) or actually known by it to be held by any other ABL Claimholders, and at
any time prior to the Discharge of Term Obligations, the ABL Collateral Agent
and each other ABL Claimholder agrees to deliver to the Term Collateral Agent
any such Pledged Collateral held by it, together with any necessary endorsements
(or otherwise allow the Term Collateral Agent to obtain control of such Pledged
Collateral).

(b) Subject to the terms of this Agreement, until the Discharge of ABL
Obligations has occurred, the ABL Collateral Agent shall be entitled to deal
with the ABL Priority Collateral in accordance with the terms of the ABL Loan
Documents as if the Liens of the Term Collateral Agent under the Term Loan
Documents did not exist. The rights of the Term Collateral Agent in respect of
any ABL Priority Collateral shall at all times be subject to the terms of this
Agreement.

(c) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, the Term Collateral Agent shall be entitled to deal
with the Term Priority Collateral in accordance with the terms of the Term Loan
Documents as if the Liens of the ABL Collateral Agent under the ABL Loan
Documents did not exist. The rights of the ABL Collateral Agent in respect of
any Term Priority Collateral shall at all times be subject to the terms of this
Agreement.

(d) The ABL Collateral Agent shall have no obligation whatsoever to the Term
Collateral Agent or any other Term Claimholder to ensure that the Pledged
Collateral is genuine or owned by any of Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 5.4. The
Term Collateral Agent shall have no obligation whatsoever to the ABL Collateral
Agent or any other ABL Claimholder to ensure that the Pledged Collateral is
genuine or owned by any of Grantors or to preserve rights or benefits of any
Person except as expressly set forth in this Section 5.4. The duties or
responsibilities of the ABL Collateral Agent under this Section 5.4 shall be
limited solely to holding or controlling the Pledged Collateral as bailee and
agent in accordance with this Section 5.4 and delivering the Pledged Collateral
upon a Discharge of ABL Obligations as provided in paragraph (f) of this
Section 5.4. The duties or responsibilities of the Term Collateral Agent under
this Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as bailee and agent in accordance with this Section 5.4 and
delivering the Pledged Collateral upon a Discharge of Term Obligations as
provided in paragraph (g) of this Section 5.4.

(e) The ABL Collateral Agent acting pursuant to this Section 5.4 shall not have
by reason of the ABL Collateral Documents, the Term Collateral Documents, this

 

40



--------------------------------------------------------------------------------

Agreement, or any other document a fiduciary relationship in respect of the Term
Collateral Agent or any other Term Claimholder. The Term Collateral Agent acting
pursuant to this Section 5.4 shall not have by reason of the ABL Collateral
Documents, the Term Collateral Documents, this Agreement, or any other document
a fiduciary relationship in respect of the ABL Collateral Agent or any other ABL
Claimholder.

(f) Upon the Discharge of ABL Obligations, the ABL Collateral Agent (i) shall
deliver or cause to be delivered the remaining Pledged Collateral (if any) in
its possession or in the possession of its agents or bailees (other than the
Term Collateral Agent), together with any necessary endorsements, first, to the
Term Collateral Agent to the extent Term Obligations remain outstanding as
confirmed in writing by the Term Collateral Agent, and, to the extent that the
Term Collateral Agent confirms no Term Obligations are outstanding, second, to
the applicable Grantor to the extent no ABL Obligations or Term Obligations that
are secured by such Pledged Collateral remain outstanding (in each case, so as
to allow such Person to obtain possession or control of such Pledged Collateral)
or as a court of competent jurisdiction may otherwise direct and (ii) will
cooperate with the Term Collateral Agent and such Grantor, as the case may be,
in assigning (without recourse to or warranty by the ABL Collateral Agent or any
other ABL Claimholder or agent or bailee thereof) control over any other ABL
Priority Collateral under its control. At such time, the ABL Collateral Agent
further agrees to take, at the sole cost and expense of the Borrower, all other
action reasonably requested in writing by the Term Collateral Agent (including
amending any outstanding control agreements) to enable the Term Collateral Agent
to obtain a first priority security interest in the Collateral.

(g) Upon the Discharge of Term Obligations, the Term Collateral Agent (i) shall
deliver the remaining Pledged Collateral (if any) in its possession or in the
possession of its agents or bailees (other than the ABL Collateral Agent)
together with any necessary endorsements, first, to the ABL Collateral Agent to
the extent the ABL Obligations remain outstanding as confirmed in writing by the
ABL Collateral Agent, and, to the extent that the ABL Collateral Agent confirms
no ABL Obligations are outstanding, second, to the applicable Grantor to the
extent no ABL Obligations or Term Obligations that are secured by such Pledged
Collateral remain outstanding (in each case, so as to allow such Person to
obtain possession or control of such Pledged Collateral) or as a court of
competent jurisdiction might otherwise direct and (ii) will cooperate with the
ABL Collateral Agent and such Grantor, as the case may be, in assigning (without
recourse to or warranty by the Term Collateral Agent or any other Term
Claimholder or agent or bailee thereof) control over any other Term Priority
Collateral under its control. At such time, the Term Collateral Agent further
agrees to take, at the sole cost and expense of the Borrower, all other action
reasonably requested in writing by the ABL Collateral Agent (including amending
any outstanding control agreements) to enable the ABL Collateral Agent to obtain
a first priority security interest in the Collateral.

5.5. When Discharge of Obligations Deemed to Not Have Occurred.

(a) If the Grantors enter into any Refinancing of the ABL Obligations with
Indebtedness permitted under the Term Loan Documents that is intended to be (and
under the Term Loan Documents is permitted to be) secured by the ABL Priority
Collateral on a basis that is senior to the Term Liens thereon and by the Term
Priority Collateral on a basis that is junior to the Term Liens thereon, then a
Discharge of ABL Obligations shall be deemed not to have

 

41



--------------------------------------------------------------------------------

occurred for all purposes of this Agreement, and the Refinancing Indebtedness in
respect of such ABL Obligations shall be treated as ABL Obligations for all
purposes of this Agreement, including for purposes of the relative Lien
priorities and rights in respect of Collateral set forth herein, and the
collateral agent (or similar representative) in respect of the obligations under
such Refinancing shall be the ABL Collateral Agent for all purposes of this
Agreement; provided, however, that the holders of such Refinancing Indebtedness,
and the collateral agent (or similar representative) of such holders, bind
themselves to the terms of this Agreement pursuant to an amendment effected in
accordance with Section 9.3.

(b) If the Grantors enter into any Refinancing of the Term Obligations with
Indebtedness permitted under the ABL Loan Documents that is intended to be (and
under the ABL Loan Documents is permitted to be) secured by the Term Priority
Collateral on a basis that is senior to the ABL Liens thereon and by the ABL
Priority Collateral on a basis that is junior to the ABL Liens thereon, then a
Discharge of Term Obligations shall be deemed not to have occurred for all
purposes of this Agreement, and the Refinancing Indebtedness in respect of such
Term Obligations shall be treated as Term Obligations for all purposes of this
Agreement, including for purposes of the relative Lien priorities and rights in
respect of Collateral set forth herein, and the collateral agent (or similar
representative) in respect of the obligations under such Refinancing shall be
the Term Collateral Agent for all purposes of this Agreement; provided, however,
that the holders of such Refinancing Indebtedness, and the collateral agent (or
similar representative) of such holders, bind themselves to the terms of this
Agreement pursuant to an amendment effected in accordance with Section 9.3.

5.6. Injunctive Relief. The ABL Collateral Agent, for itself and on behalf of
the other ABL Claimholders, and the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, agree that should any Claimholder in any
way take, attempt to, or threaten to take any action contrary to terms of this
Agreement with respect to the Collateral, or fail to take any action required by
this Agreement, the Term Collateral Agent, the ABL Collateral Agent or any other
Claimholder, as the case may be, may obtain relief against such Claimholder by
injunction, specific performance, or other appropriate equitable relief, it
being understood and agreed that (a) non-breaching Claimholders’ damages from
such actions may at that time be difficult to ascertain and may be irreparable,
and (b) each Claimholder waives any defense that other Claimholders can
demonstrate damage and/or be made whole by the awarding of damages. The ABL
Collateral Agent, for itself and on behalf of the other ABL Claimholders, and
the Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Collateral
Agent or the other ABL Claimholders or the Term Collateral Agent or the other
Term Claimholders, as the case may be.

5.7. Obligations Purchase Right. Without prejudice to the enforcement of any
remedies of any Claimholder, whether under the Credit Documents or otherwise,
the Collateral Agent of each Class, on behalf of its related Claimholders,
agrees that, in the event a Purchase Event of the type described in clause
(c) of the definition of such term shall have occurred, or any other Purchase
Event shall have occurred with respect to Obligations of such Class (the
“Subject Obligations”), the Claimholders of the other Class (or any of them)
may, at their sole expense and effort, upon notice to the Borrower and the
Collateral Agent of such first Class,

 

42



--------------------------------------------------------------------------------

require the Claimholders holding the Subject Obligations (the “Subject Secured
Parties”) to assign and delegate to the Claimholders of such other Class,
without warranty or representation or recourse, all (but not less than all) of
the Subject Obligations (including all, but not less than all, unfunded
commitments under the applicable Credit Documents, if any, that are in effect);
provided that (a) such assignment and delegation shall not conflict with any
applicable law and (b) the Claimholders of such other Class shall have paid to
the Collateral Agent of such first Class, for the account of the Subject
Claimholders, in immediately available funds, an amount equal to 100% of the
principal of all Indebtedness included in such Subject Obligations plus all
accrued and unpaid interest thereon plus all accrued and unpaid fees (including
prepayment fees) and all premiums applicable thereto and all the other Subject
Obligations then outstanding (which shall include, with respect to (i) the
aggregate face amount of the letters of credit, cash collateral in an amount
equal to 105% thereof, (ii) any ABL Secured Hedge Obligations, 100% of the
aggregate amount of such ABL Secured Hedge Obligations (giving effect to any
netting arrangements) that the Borrower or a Subsidiary would be required to pay
if the relevant ABL Secured Hedge Agreements giving rise to such ABL Secured
Hedge Obligations were terminated at such time, and (iii) any ABL Secured Cash
Management Services Obligations, 100% of the aggregate amount of such ABL
Secured Cash Management Services Obligations (giving effect to any netting
arrangements) that the Borrower or a Subsidiary would be required to pay if the
Bank Product Agreement giving rise to such ABL Secured Cash Management Services
Obligations were terminated at such time (or, if not then terminable, if such
ABL Secured Cash Management Services Agreement were terminated on the first date
on which the party providing such services would be entitled to terminate it
(assuming that such party promptly takes all actions (including the giving of
any notice of termination) that under the terms of such ABL Secured Cash
Management Services Agreement are required to be taken in order to effect such
termination)). In order to effectuate the foregoing, the Collateral Agent of
such first Class shall calculate, upon the written request of the Collateral
Agent of such other Class from time to time, the amount in cash (and, with
respect to clause (i) above, cash collateral) that would be necessary so to
purchase the Subject Obligations. Following exercise of any such purchase right
by the Claimholders of any Class in accordance with the terms of this
Section 5.7, the Claimholders shall cooperate in consummating promptly
thereafter such assignment and delegation using the applicable assignment forms
provided in the Credit Documents of the applicable Class or, if no such
assignment forms are provided, using the assignment and assumption forms
customary for the type of Obligations being assigned.

SECTION 6. Insolvency Proceedings.

6.1. Financing.

(a) Until the Discharge of ABL Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and the ABL Collateral Agent consents to the use of
cash collateral (as such term is defined in Section 363(a) of the Bankruptcy
Code; herein, “Cash Collateral”) constituting ABL Priority Collateral or
consents to permit any Grantor to obtain financing provided by any one or more
ABL Claimholders or any other Person under Section 364 of the Bankruptcy Code or
any similar Debtor Relief Law secured by a Lien on such ABL Priority Collateral
that is (i) senior to or pari passu with the ABL Liens on the ABL Priority
Collateral and (ii) junior to the Term Liens on the Term Priority Collateral
(such financing, a “DIP Financing”), and if the Grantors desire to obtain
authorization from the applicable Bankruptcy

 

43



--------------------------------------------------------------------------------

Court to use such Cash Collateral or to obtain such DIP Financing, then the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
agrees that the Term Claimholders will consent (and hereby are deemed to have
consented to), and will not object to or oppose, or support any other Person
objecting to or opposing, such use of such Cash Collateral or such DIP Financing
and, to the extent the ABL Liens are subordinated to or pari passu with any new
Liens securing such DIP Financing, the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, will subordinate (and hereby
subordinates) the Term Liens on the ABL Priority Collateral to the Liens
securing such DIP Financing to the extent consistent with the other provisions
of this Agreement; provided that (A) the Term Collateral Agent and the other
Term Claimholders shall retain the Term Liens on the Collateral and, as to the
Term Priority Collateral only, the Term Liens shall have the same priority as
existed prior to the commencement of the Insolvency Proceeding and any Lien on
the Term Priority Collateral securing such DIP Financing shall be junior and
subordinate to the Term Liens on the Term Priority Collateral, (B) all Liens on
ABL Priority Collateral securing any such DIP Financing shall be senior to or
pari passu with the ABL Liens on the ABL Priority Collateral and (C) the terms
of such DIP Financing or Cash Collateral order do not require any Term
Claimholders to extend additional credit pursuant to such DIP Financing or Cash
Collateral order. If the ABL Claimholders or any other Person offer to provide
DIP Financing that meets the requirements set forth in clauses (A) through
(C) above, and if the Grantors desire to obtain authorization from the
applicable Bankruptcy Court to obtain such DIP Financing, the Term Collateral
Agent agrees, on behalf of itself and the other Term Claimholders, that no Term
Claimholder shall, directly or indirectly, provide, offer to provide, or support
any financing competing with the DIP Financing, including a Term DIP Financing.
The foregoing provisions of this Section 6.1(a) shall not restrict the Term
Collateral Agent or any other Term Claimholders from objecting to or opposing
any provision in any Cash Collateral order or DIP Financing documentation
relating to any provision or content of a Plan of Reorganization.

(b) Until the Discharge of Term Obligations, if any Grantor shall be subject to
any Insolvency Proceeding and the Term Collateral Agent consents to the use of
Cash Collateral constituting Term Priority Collateral or consents to permit any
Grantor to obtain financing provided by any one or more Term Claimholders or any
other Person under Section 364 of the Bankruptcy Code or any similar Debtor
Relief Law secured by a Lien on such Term Priority Collateral that is (i) senior
to or pari passu with the Term Liens on the Term Priority Collateral and
(ii) junior to the ABL Liens on the ABL Priority Collateral (such financing, a
“Term DIP Financing”), and if the Grantors desire to obtain authorization from
the applicable Bankruptcy Court to use such Cash Collateral or to obtain such
Term DIP Financing, then the ABL Collateral Agent, for itself and on behalf of
the other ABL Claimholders, agrees that the ABL Claimholders will consent (and
hereby are deemed to have consented to), and will not object to or oppose, or
support any other Person objecting to or opposing, such use of such Cash
Collateral or such Term DIP Financing and, to the extent the Term Liens are
subordinated to or pari passu with any new Liens securing such Term DIP
Financing, the ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, will subordinate (and hereby subordinates) the ABL Liens on the
Term Priority Collateral to the Liens securing such Term DIP Financing to the
extent consistent with the other provisions of this Agreement; provided that
(A) the ABL Collateral Agent and the other ABL Claimholders shall retain the ABL
Liens on the Collateral and, as to the ABL Priority Collateral only, the ABL
Liens shall have the same priority as existed prior to the commencement of the
Insolvency Proceeding and any Lien on the ABL Priority

 

44



--------------------------------------------------------------------------------

Collateral securing such Term DIP Financing shall be junior and subordinate to
the ABL Liens on the ABL Priority Collateral, (B) all Liens on Term Priority
Collateral securing any such Term DIP Financing shall be senior to or pari passu
with the Term Liens on the Term Priority Collateral and (C) the terms of such
Term DIP Financing or Cash Collateral order do not require any ABL Claimholders
to extend additional credit pursuant to such Term DIP Financing or Cash
Collateral order. If the Term Claimholders or any other Person offer to provide
Term DIP Financing that meets the requirements set forth in clauses (A) through
(C) above and DIP Financing is not provided as set forth in Section 6.1(a), and
if the Grantors desire to obtain authorization from the applicable Bankruptcy
Court to obtain such Term DIP Financing, the ABL Collateral Agent agrees, on
behalf of itself and the other ABL Claimholders, that no ABL Claimholder shall,
directly or indirectly, provide, offer to provide, or support any financing
competing with the Term DIP Financing, including a DIP Financing. The foregoing
provisions of this Section 6.1(b) shall not restrict the ABL Collateral Agent or
any other ABL Claimholder from objecting to or opposing any provision in any
Cash Collateral order or Term DIP Financing documentation relating to any
provision or content of a Plan of Reorganization.

(c) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that, with respect to any Cash Collateral use or DIP
Financing that meets the requirements of Section 6.1(a), no Term Claimholder
will request adequate protection in connection with its rights as a holder of
Liens on the ABL Priority Collateral, except as expressly agreed by the ABL
Collateral Agent or as permitted by Section 6.4(b)(ii). The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that, with
respect to any Cash Collateral use or Term DIP Financing that meets the
requirements of Section 6.1(b), no ABL Claimholder will request adequate
protection in connection with its rights as a holder of Liens on the Term
Priority Collateral, except as expressly agreed by the Term Collateral Agent or
as permitted by Section 6.4(b)(ii).

(d) All ABL Liens granted to the ABL Collateral Agent or any other ABL
Claimholder, and all Term Liens granted to the Term Collateral Agent or any
other Term Claimholders, in any Insolvency Proceeding, whether as adequate
protection or otherwise, are intended by the parties to be and shall be deemed
to be subject to the Lien priorities set forth in Section 2.1 and the other
terms and conditions of this Agreement.

6.2. Sales. Subject to Section 3.7, the Term Collateral Agent, for itself and on
behalf of the other Term Claimholders, and the ABL Collateral Agent, for itself
and on behalf of the other ABL Claimholders, agrees that the Term Claimholders
or the ABL Claimholders, as the case may be, will consent to (and hereby are
deemed to have consented to), and will not object or oppose (or support any
Person in objecting to or opposing), a motion to Dispose any Senior Priority
Collateral of the other Class free and clear of any Liens under Section 363 of
the Bankruptcy Code (or any comparable provision of any other Debtor Relief
Law), including any motion for approval of bidding procedures in connection
therewith or any other related or ancillary matters, if the requisite ABL
Claimholders under the ABL Credit Agreement or the requisite Term Claimholders
under the Term Credit Agreement, as the case may be, have consented to such
Disposition of such assets, so long as the Liens of the Term Claimholders or the
ABL Claimholders, as the case may be, on such assets attach to the proceeds
thereof subject to the relative Lien priorities set forth in this Agreement and
such motion does not impair the rights of the Term Claimholders or the ABL
Claimholders, as the case may be, under Section 363(k)

 

45



--------------------------------------------------------------------------------

of the Bankruptcy Code (so long as the right of the Term Claimholders to offset
their Term Obligations against the purchase price for any ABL Priority
Collateral exists only after the Discharge of ABL Obligations and the right of
the ABL Claimholders to offset their ABL Obligations against the purchase price
for any Term Priority Collateral exists only after the Discharge of Term
Obligations). Notwithstanding the foregoing, the Term Collateral Agent and the
other Term Claimholders, and the ABL Collateral Agent and the other ABL
Claimholders, may raise any objections to such Disposition of the Senior
Priority Collateral of the other Class that could be raised by a creditor of
Grantors whose claims are not secured by Liens on such Senior Priority
Collateral, provided that such objections are not inconsistent with any other
term of this Agreement and are not based on their status as secured creditors
(without limiting the foregoing, none of the Term Collateral Agent, any other
Term Claimholder, the ABL Collateral Agent or any other ABL Claimholder may,
except as provided in Section 6.4(b)(ii), raise any such objections based on
rights afforded by Sections 363(e) and 363(f) of the Bankruptcy Code to secured
creditors (or any comparable provision of any other Debtor Relief Law) with
respect to the Liens granted to such Person in respect of such assets).

6.3. Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, the Term Collateral
Agent, on behalf of itself and the other Term Claimholders, agrees that the Term
Claimholders will not seek (or support any other Person seeking) relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the ABL Priority Collateral without the prior written
consent of the ABL Collateral Agent.

(b) Until the Discharge of Term Obligations has occurred, the ABL Collateral
Agent, on behalf of itself and the other ABL Claimholders, agrees that the ABL
Claimholders will not seek (or support any other Person seeking) relief from or
modification of the automatic stay or any other stay in any Insolvency
Proceeding in respect of the Term Priority Collateral without the prior written
consent of the Term Collateral Agent.

6.4. Adequate Protection.

(a) In any Insolvency Proceeding, the ABL Collateral Agent, for itself and on
behalf of the other ABL Claimholders, and the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agree that the ABL Claimholders or
the Term Claimholders, as the case may be, will not object to or oppose (or
support any other Person objecting to or opposing) (i) any motion or other
request for adequate protection by (x) the Term Collateral Agent or any other
Term Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations or (y) the ABL Collateral Agent or any other ABL
Claimholder, with respect to the ABL Priority Collateral, prior to the Discharge
of ABL Obligations, as the case may be, or (ii) any objection claiming a lack of
adequate protection by (x) the Term Collateral Agent or any other Term
Claimholder, with respect to the Term Priority Collateral, prior to the
Discharge of Term Obligations, or (y) the ABL Collateral Agent or any other ABL
Claimholder, with respect to the ABL Priority Collateral, prior to the Discharge
of ABL Obligations, as the case may be.

 

46



--------------------------------------------------------------------------------

(b) In any Insolvency Proceeding:

(i) The Term Collateral Agent and the other Term Claimholders may seek adequate
protection with respect to their rights in the Term Priority Collateral, and the
ABL Collateral Agent and the other ABL Claimholders may seek adequate protection
with respect to their rights in the ABL Priority Collateral.

(ii) Notwithstanding anything in this Section 6 to the contrary, (A) to the
extent that the Term Collateral Agent or any other Term Claimholders are granted
adequate protection in the form of an additional or replacement Lien on assets
of the same type as the Term Priority Collateral, the ABL Claimholders shall be
permitted to seek a Lien on such Collateral subject to the relative Lien
priority set forth in Section 2.1 (and neither the Term Collateral Agent nor any
other Term Claimholder shall object to or oppose (or support any other Person
objecting to or opposing) any motion by any ABL Claimholder to receive such a
Lien), and (b) to the extent that the ABL Collateral Agent or any other ABL
Claimholders are granted adequate protection in the form of an additional or
replacement Lien on assets of the same type as the ABL Priority Collateral, the
Term Claimholders shall be permitted to seek a Lien on such Collateral subject
to the relative Lien priority set forth in Section 2.1 (and neither the ABL
Collateral Agent nor any other ABL Claimholder shall object to or oppose (or
support any other Person objecting to or opposing) any motion by any Term
Claimholder to receive such a Lien).

(iii) If any ABL Claimholder seeks or requires (or is otherwise granted)
adequate protection of its ABL Liens on the Term Priority Collateral in the form
of additional or replacement Lien on assets of the same type as the Term
Priority Collateral, then the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, agrees that the Term Collateral Agent shall be entitled to
be granted an additional or replacement Lien on such assets as adequate
protection of its senior interest in the Term Priority Collateral and that the
additional or replacement Lien thereon of the ABL Collateral Agent or any other
ABL Claimholder shall be subordinated and junior to the additional or
replacement Lien thereon of the Term Collateral Agent on the same basis as the
ABL Liens are subordinated to the Term Liens with respect to the Term Priority
Collateral under Section 2.1; provided that, to the extent the Term Collateral
Agent is not granted such adequate protection in the applicable form, any such
additional or replacement Lien and any amounts recovered by or distributed to
the ABL Collateral Agent or any other ABL Claimholder pursuant to or as a result
of such Lien shall be subject to Section 4.2.

(iv) If any Term Claimholder seeks or requires (or is otherwise granted)
adequate protection of its Term Liens on the ABL Priority Collateral in the form
of additional or replacement Lien on assets of the same type as the ABL Priority
Collateral, then the Term Collateral Agent, for itself and on behalf of the Term
Claimholders, agrees that the ABL Collateral Agent shall be entitled to be
granted an additional or replacement Lien on such assets as adequate protection
of its senior interest in the ABL Priority Collateral and that the additional or
replacement Lien thereon of the Term Collateral Agent or any other Term
Claimholder shall be subordinated and junior to the additional or replacement
Lien thereon of the ABL Collateral Agent on the same basis as the Term Liens are
subordinated to the ABL Liens with respect to the ABL Priority

 

47



--------------------------------------------------------------------------------

Collateral under Section 2.1; provided that, to the extent the ABL Collateral
Agent is not granted such adequate protection in the applicable form, any such
additional or replacement Lien and any amounts recovered by or distributed to
the Term Collateral Agent or any other Term Claimholder pursuant to or as a
result of such Lien shall be subject to Section 4.2.

(v) Except as expressly set forth in Sections 6.1, 6.2 and 6.3 and this
Section 6.4, nothing herein shall limit the rights of the Term Collateral Agent
or any other Term Claimholder, or the rights of the ABL Collateral Agent or any
other ABL Claimholder, (A) to seek adequate protection with respect to their
rights in the Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise)
or (B) to object to any such request for adequate protection by the Collateral
Agent or any other Claimholder of the other Class.

6.5. Section 1111(b) of the Bankruptcy Code. The Term Collateral Agent, for
itself and on behalf of the other Term Claimholders, and the ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, agrees that
neither it nor its related Claimholders shall object to or oppose (or support
any other Person objecting to or opposing), or take any other action to impede,
in any Insolvency Proceeding, the right of any Claimholder of the other Class to
make an election under Section 1111(b)(2) of the Bankruptcy Code with respect to
the Senior Priority Collateral of such Claimholder of the other Class. The Term
Collateral Agent, for itself and the other Term Claimholders, and the ABL
Collateral Agent, for itself and the other ABL Claimholders, waives any claim it
or its related Claimholders may hereafter have against any Claimholder of the
other Class arising out of (a) the election by such Claimholder of the other
Class of the application of Section 1111(b)(2) of the Bankruptcy Code or (b) any
cash collateral or financing arrangement, and any related grant of a security
interest in the Senior Priority Collateral of such Claimholder of the other
Class, made in accordance with Section 6.1 in any Insolvency Proceeding.

6.6. Avoidance Issues. If any Claimholder is required in any Insolvency
Proceeding or otherwise to turn over, disgorge or otherwise pay to the estate of
any Grantor any amount paid in respect of the ABL Obligations or the Term
Obligations, as the case may be (a “Recovery”), then such Claimholder shall be
entitled to a reinstatement of the ABL Obligations or the Term Obligations, as
the case may be, with respect to all such recovered amounts, and all rights,
interests, priorities and privileges recognized in this Agreement shall apply
with respect to any such reinstated ABL Obligations or Term Obligations, as the
case may be. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair, or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
This Section 6.6 shall survive the termination of this Agreement.

6.7. Plan of Reorganization.

(a) If, in any Insolvency Proceeding, debt obligations of any reorganized
Grantor secured by Liens upon any property of the reorganized Grantor are
distributed or reinstated (in whole or in part) pursuant to a Plan of
Reorganization, both on account of the ABL Obligations and on account of the
Term Obligations, then, to the extent the debt obligations

 

48



--------------------------------------------------------------------------------

distributed on account of the ABL Obligations and on account of the Term
Obligations are secured by Liens upon the same property, the relative Lien
priorities and other provisions of this Agreement will survive the distribution
of such debt obligations pursuant to such Plan of Reorganization and will apply
with like effect to the Liens securing such debt obligations.

(b) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, and the Term Collateral Agent, for itself and on behalf of the
other Term Claimholders, agrees that neither it nor its related Claimholders
shall (i) take or support any other Person in taking any action that is
inconsistent with the relative Lien priorities or other provisions of this
Agreement or (ii) propose, vote for, or otherwise support directly or indirectly
any Non-Conforming Plan of Reorganization (and, in the event of any such
proposal, vote or other support of a Non-Conforming Plan of Reorganization by a
Claimholder of any Class, the Collateral Agent of the other Class shall be
entitled to have any such proposal, vote or support changed or withdrawn).

6.8. Separate Grants of Security and Separate Classification. The ABL Collateral
Agent, for itself and on behalf of the other ABL Claimholders, and the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
acknowledges and agrees that (a) the respective grants of Liens pursuant to the
ABL Collateral Documents and the Term Collateral Documents constitute two
separate and distinct grants of Liens and (b) because of, among other things,
their differing rights in the Collateral, (i) the Term Obligations are
fundamentally different from the ABL Obligations and (ii) the ABL Obligations
are fundamentally different from the Term Obligations and, in each case, must be
separately classified in any Plan of Reorganization proposed or confirmed (or
approved) in an Insolvency Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the ABL Claimholders and the Term Claimholders in respect of the
Collateral constitute claims of the same class (rather than at least two
separate classes of secured claims with the relative Lien priorities described
in Section 2.1), then the ABL Collateral Agent, for itself and on behalf of the
other ABL Claimholders, and the Term Collateral Agent, for itself and on behalf
of the other Term Claimholders, hereby acknowledge and agree that all
distributions from the Collateral shall be made as if such claims were of two
separate classes of junior and senior claims (with the effect being that, to the
extent that (x) the aggregate value of the ABL Priority Collateral is sufficient
(for this purpose ignoring all claims held by the Term Claimholders thereon),
the ABL Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of Post-Petition Interest that is available
from the ABL Priority Collateral, before any distribution is made in respect of
the Term Obligations with respect to the ABL Priority Collateral, with the Term
Collateral Agent, for itself and on behalf of the other Term Claimholders,
agreeing to turn over to the ABL Collateral Agent amounts otherwise received or
receivable by any of them with respect to the ABL Priority Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries on the Term
Obligations, and (y) the aggregate value of the Term Priority Collateral is
sufficient (for this purpose ignoring all claims held by the ABL Claimholders
thereon), the Term Claimholders shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest that is
available from the Term Priority Collateral, before any distribution is made in
respect of the ABL Obligations with respect to the Term Priority

 

49



--------------------------------------------------------------------------------

Collateral, with the ABL Collateral Agent, for itself and on behalf of the other
ABL Claimholders, agreeing to turn over to the Term Collateral Agent amounts
otherwise received or receivable with respect to such Term Priority Collateral
by any of them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries on the ABL Obligations).

6.9. Post-Petition Interest.

(a) The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the Term Collateral Agent or
any other Term Claimholder for allowance in any Insolvency Proceeding of Term
Obligations consisting or alleged to consist of Post-Petition Interest to the
extent of the value of the Term Liens on the Term Priority Collateral (without
regard to the existence of the ABL Liens thereon) or on the ABL Priority
Collateral (after taking into account the ABL Liens thereon).

(b) The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that none of them shall object to or oppose (or support any
other Person objecting to or opposing) any claim by the ABL Collateral Agent or
any other ABL Claimholder for allowance in any Insolvency Proceeding of ABL
Obligations consisting or alleged to consist of Post-Petition Interest to the
extent of the value of the ABL Liens on the ABL Priority Collateral (without
regard to the existence of the Term Liens thereon) or on the Term Priority
Collateral (after taking into account the Term Liens thereon).

SECTION 7. Reliance; Waivers; Etc.

7.1. Reliance. Other than any reliance on the terms of this Agreement, the ABL
Collateral Agent, on behalf of itself and the other ABL Claimholders,
acknowledges that they have, independently and without reliance on the Term
Collateral Agent or any other Term Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the ABL Loan Documents and be bound by the terms
of this Agreement, and that they will continue to make their own credit decision
in taking or not taking any action under the ABL Loan Documents or this
Agreement. Other than any reliance on the terms of this Agreement, the Term
Collateral Agent, on behalf of itself and the other Term Claimholders,
acknowledges that they have, independently and without reliance on the ABL
Collateral Agent or any other ABL Claimholder, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Term Loan Documents and be bound by the terms
of this Agreement, and that they will continue to make their own credit decision
in taking or not taking any action under the Term Loan Documents or this
Agreement.

7.2. No Warranties or Liability. The ABL Collateral Agent, on behalf of itself
and the other ABL Claimholders, acknowledges and agrees that, except as set
forth in Sections 8 and 9.6(b), neither the Term Collateral Agent nor any other
Term Claimholder has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability, or enforceability of any of the Term Loan Documents, the
ownership of any Collateral, or the perfection or priority of any Liens thereon.
Except as

 

50



--------------------------------------------------------------------------------

otherwise expressly provided herein, the Term Collateral Agent and the other
Term Claimholders will be entitled to manage and supervise the Term Loan
Documents in accordance with applicable law and as they may otherwise, in their
sole discretion, deem appropriate. The Term Collateral Agent, on behalf of
itself and the other Term Claimholders, acknowledges and agrees that, except as
set forth in Sections 8 and 9.6(b), neither the ABL Collateral Agent nor any
other ABL Claimholder has made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability, or enforceability of any of the ABL Loan Documents, the
ownership of any Collateral, or the perfection or priority of any Liens thereon.
Except as otherwise expressly provided herein, the ABL Claimholders will be
entitled to manage and supervise the ABL Loan Documents in accordance with
applicable law and as they may otherwise, in their sole discretion, deem
appropriate. Except as expressly provided herein, the Term Collateral Agent and
the other Term Claimholders shall have no duty to the ABL Collateral Agent or
any other ABL Claimholders, and the ABL Collateral Agent and the other ABL
Claimholders shall have no duty to the Term Collateral Agent and the other Term
Claimholders, to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an event of default under any
agreements with any Grantor (including the ABL Loan Documents and the Term Loan
Documents), regardless of any knowledge thereof which they may have or be
charged with. The ABL Collateral Agent, on behalf of itself and the other ABL
Claimholders, acknowledges and agrees that the Term Collateral Agent may, but
shall have no obligation to, take all actions it determines necessary or
advisable to perfect or continue the perfection of the Term Liens on any
Collateral, and the Term Collateral Agent shall not be liable for any lapse of
perfection or for maintaining perfection. The Term Collateral Agent, on behalf
of itself and the other Term Claimholders, acknowledges and agrees that the ABL
Collateral Agent may, but shall have no obligation to, take all actions it
determines necessary or advisable to perfect or continue the perfection of the
ABL Liens on any Collateral, and the ABL Collateral Agent shall not be liable
for any lapse of perfection or for maintaining perfection.

7.3. No Waiver of Lien Priorities.

(a) No right of the ABL Collateral Agent or any other ABL Claimholder to enforce
any provision of this Agreement or any ABL Loan Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by the ABL Collateral Agent or any
other ABL Claimholder or by any noncompliance by any Person with the terms,
provisions, and covenants of this Agreement, any of the ABL Loan Documents or
any of the Term Loan Documents, regardless of any knowledge thereof which the
ABL Collateral Agent or any other ABL Claimholder may have or be otherwise
charged with. No right of the Term Collateral Agent or any other Term
Claimholder to enforce any provision of this Agreement or any Term Loan Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by the Term
Collateral Agent or any other Term Claimholder or by any noncompliance by any
Person with the terms, provisions, and covenants of this Agreement, any of the
Term Loan Documents or any of the ABL Loan Documents, regardless of any
knowledge thereof which the Term Collateral Agent or any other Term Claimholder
may have or be otherwise charged with.

 

51



--------------------------------------------------------------------------------

(b) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the ABL Loan Documents and the Term Loan
Documents and subject to the provisions of Section 5.3(a), the ABL Collateral
Agent and any other ABL Claimholder may, at any time and from time to time in
accordance with the ABL Loan Documents and/or applicable law, without the
consent of, or notice to, the Term Collateral Agent or any other Term
Claimholder, without incurring any liabilities to the Term Collateral Agent or
any other Term Claimholder and without impairing or releasing the relative Lien
priorities and other benefits provided in this Agreement (even if any right of
subrogation or other right or remedy of the Term Collateral Agent or the other
Term Claimholders is affected, impaired, or extinguished thereby) do any one or
more of the following:

(i) make loans and advances to the Borrower or any other Grantor, issue,
guaranty or obtain letters of credit for account of the Borrower or any other
Grantor or otherwise extend credit to the Borrower or any other Grantor, in any
amount and on any terms, whether pursuant to a commitment or as a discretionary
advance and whether or not any default or event of default or failure of
condition is then continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter the terms of,
any of the ABL Obligations or any guarantee thereof or any other liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the ABL Obligations, without any
restriction as to the amount, tenor, or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify, or supplement in any manner
any ABL Liens, the ABL Obligations, or any of the ABL Loan Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the ABL Priority Collateral or any liability of any Grantor to the ABL
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv) settle or compromise any ABL Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the ABL Obligations) in any manner or order
that is not inconsistent with the terms of this Agreement; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any ABL Priority Collateral and any security and any guarantor or
any liability of any Grantor to any ABL Claimholders or any liability incurred
directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s obligations or liabilities under the Term Loan Documents to the
extent any of the foregoing constitutes a violation of any of the Term Loan
Documents or (y) limit the restrictions set forth in Section 5.3(a) or be deemed
to be a waiver by the Term Collateral Agent or any other Term Claimholder of any
liability of, or any claim against, the ABL Collateral Agent or any other ABL
Claimholder arising on account of any such violation.

 

52



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, the Term Collateral Agent, for itself
and on behalf of the other Term Claimholders, agrees that the ABL Collateral
Agent and the other ABL Claimholders shall have no liability to the Term
Collateral Agent and the other Term Claimholders, and the Term Collateral Agent
and the other Term Claimholders hereby waive any claim against the ABL
Collateral Agent or any other ABL Claimholder, arising out of any and all
actions which the ABL Collateral Agent or any other ABL Claimholder may,
pursuant to the terms hereof, take, permit or omit to take with respect to:

(i) the ABL Loan Documents (other than this Agreement);

(ii) the collection of the ABL Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
ABL Priority Collateral.

The Term Collateral Agent, for itself and on behalf of the other Term
Claimholders, agrees that the ABL Collateral Agent and the other ABL
Claimholders have no duty to them in respect of the maintenance or preservation
of the ABL Priority Collateral, the ABL Obligations, or otherwise (other than
the obligations of the ABL Claimholders under this Agreement).

(d) Without in any way limiting the generality of Section 7.3(a), but subject to
any rights of the Grantors under the ABL Loan Documents and the Term Loan
Documents and subject to the provisions of Section 5.3(b), the Term Collateral
Agent and any other Term Claimholder may, at any time and from time to time in
accordance with the Term Loan Documents and/or applicable law, without the
consent of, or notice to, the ABL Collateral Agent or any other ABL Claimholder,
without incurring any liabilities to the ABL Collateral Agent or any other ABL
Claimholder and without impairing or releasing the relative Lien priorities and
other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy of the ABL Collateral Agent or the other ABL Claimholders
is affected, impaired, or extinguished thereby) do any one or more of the
following:

(i) make loans and advances to the Borrower or any other Grantor, issue,
guaranty or obtain letters of credit for account of the Borrower or any other
Grantor or otherwise extend credit to the Borrower or any other Grantor, in any
amount and on any terms, whether pursuant to a commitment or as a discretionary
advance and whether or not any default or event of default or failure of
condition is then continuing;

(ii) change the manner, place, or terms of payment of, or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the Term Obligations or any guarantee thereof or any other liability of
any Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the Term Obligations, without any
restriction as to the amount, tenor, or terms of any such increase or extension)
or otherwise amend, renew, exchange, extend, modify, or supplement in any manner
any Term Liens, the Term Obligations, or any of the Term Loan Documents;

 

53



--------------------------------------------------------------------------------

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner (subject to the terms hereof) and in any order any part
of the Term Priority Collateral or any liability of any Grantor to the Term
Claimholders or any liability incurred directly or indirectly in respect
thereof;

(iv) settle or compromise any Term Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the Term Obligations) in any manner or
order that is not inconsistent with the terms of this Agreement; and

(v) exercise or delay in or refrain from exercising any right or remedy against
any Grantor or any other Person, elect any remedy and otherwise deal freely with
any Grantor or any Term Priority Collateral and any security and any guarantor
or any liability of any Grantor to any Term Claimholders or any liability
incurred directly or indirectly in respect thereof;

provided that the foregoing shall not (x) limit or otherwise affect in any way
any Grantor’s liability under the ABL Loan Documents to the extent any of the
foregoing constitutes a violation of any of the ABL Loan Documents or (y) limit
the restrictions set forth in Section 5.3(b) or be deemed to be a waiver by the
ABL Collateral Agent or any other ABL Claimholder of any liability of, or any
claim against, the Term Collateral Agent or any other Term Claimholder arising
on account of any such violation.

(e) Except as otherwise provided herein, the ABL Collateral Agent, for itself
and on behalf of the other ABL Claimholders, agrees that the Term Collateral
Agent and the other Term Claimholders shall have no liability to the ABL
Collateral Agent and the other ABL Claimholders, and the ABL Collateral Agent
and the other ABL Claimholders hereby waive any claim against the Term
Collateral Agent or any other Term Claimholder, arising out of any and all
actions which the Term Collateral Agent or any other Term Claimholder may,
pursuant to the terms hereof, take, permit or omit to take with respect to:

(i) the Term Loan Documents (other than this Agreement);

(ii) the collection of the Term Obligations; or

(iii) the foreclosure upon, or sale, liquidation, or other Disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise Dispose of, any
Term Priority Collateral.

The ABL Collateral Agent, for itself and on behalf of the other ABL
Claimholders, agrees that the Term Collateral Agent and the other Term
Claimholders have no duty to them in respect of the maintenance or preservation
of the Term Priority Collateral, the Term Obligations, or otherwise (other than
the obligations of the Term Claimholders under this Agreement).

 

54



--------------------------------------------------------------------------------

(f) Until the Discharge of Term Obligations or the Discharge of ABL Obligations,
as the case may be, has occurred, the ABL Collateral Agent, on behalf of itself
and the other ABL Claimholders, and the Term Collateral Agent, on behalf of
itself and the other Term Claimholders, agrees that neither it nor its related
Claimholders shall assert, and hereby waive, to the fullest extent permitted by
law, any right to demand, request, plead, or otherwise assert, or otherwise
claim the benefit of, any marshaling, appraisal, valuation, or other similar
right that may otherwise be available under applicable law with respect to the
Senior Priority Collateral of the other Class or any other similar rights a
junior secured creditor may have under applicable law.

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Collateral Agent and the other ABL Claimholders and the
Term Collateral Agent and the other Term Claimholders, respectively, hereunder
shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any Term
Loan Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner, or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Term Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Loan Document or any Term Loan
Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Term Obligations
or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the ABL Collateral Agent, any
other ABL Claimholder or any ABL Obligations or the Term Collateral Agent, any
other Term Claimholder or any Term Obligations in respect of this Agreement.

SECTION 8. Representations and Warranties.

8.1. Representations and Warranties of Each Collateral Agent. The ABL Collateral
Agent and the Term Collateral Agent each represents and warrants to the other
that it has been authorized by the ABL Lenders or the Term Lenders, as
applicable, under the ABL Credit Agreement or the Term Credit Agreement, as
applicable, to enter into this Agreement and that this Agreement has been duly
executed and delivered by it.

 

55



--------------------------------------------------------------------------------

SECTION 9. Miscellaneous.

9.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the ABL Loan Documents or any of the Term
Loan Documents, the provisions of this Agreement shall govern and control.

9.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the ABL
Collateral Agent and the Term Collateral Agent. This is a continuing agreement
of Lien subordination (as opposed to debt or claim subordination), and the
Claimholders of any Class may continue, at any time and without notice to the
Collateral Agent or the other Claimholders of the other Class, to extend credit
and other financial accommodations to or for the benefit of any Grantor
constituting ABL Obligations or Term Obligations, as the case may be, in
reliance hereon. The ABL Collateral Agent, on behalf of itself and the other ABL
Claimholders, and the Term Collateral Agent, on behalf of itself and the other
Term Claimholders, hereby waive any right any of them may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency Proceeding. Consistent with, but not in limitation of,
the preceding sentence, the ABL Collateral Agent, on behalf of itself and the
other ABL Claimholders, and the Term Collateral Agent, on behalf of itself and
the other Term Claimholders, irrevocably acknowledge that this Agreement
constitutes a “subordination agreement” within the meaning of both New York law
and Section 510(a) of the Bankruptcy Code and is intended to be and shall be
interpreted to be enforceable to the maximum extent permitted pursuant to
applicable non-Debtor Relief Law. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and debtor in
possession and any receiver or trustee for such Grantor in any Insolvency
Proceeding. This Agreement shall automatically terminate and be of no further
force and effect (a) with respect to the ABL Collateral Agent, the other ABL
Claimholders, and the ABL Obligations, on the date that the Discharge of ABL
Obligations has occurred, and (b) with respect to the Term Collateral Agent, the
other Term Claimholders and the Term Obligations on the date that the Discharge
of Term Obligations has occurred.

9.3. Amendments; Waivers.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 9.3(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.

 

56



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the ABL Collateral Agent and the Term Collateral Agent; provided
that no such agreement shall by its terms amend, modify or otherwise affect the
rights or obligations of any Grantor without the Borrower’s prior written
consent; provided further that:

(i) in connection with any Refinancing contemplated by Section 5.3, the ABL
Collateral Agent and the Term Collateral Agent shall enter (and are hereby
authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Borrower, into such amendments or other
modifications of this Agreement as are reasonably necessary to add the new
collateral agent (or similar representative) in respect of such Refinancing
Indebtedness as a party hereto and to provide such new collateral agent (or
similar representative), and the other holders of such Refinancing Indebtedness,
the rights and obligations hereunder of the Collateral Agent in respect of, or
the holders of, the Indebtedness or other Obligations being Refinanced and to
otherwise reflect such Refinancing (and in connection therewith to provide for
technical modifications to this Agreement to facilitate the foregoing), it being
the intent that such amendments or other modifications (x) establish that the
Liens on any Collateral securing any Refinancing Indebtedness will have the same
priorities relative to the Liens on such Collateral securing Obligations of the
other Class as the Liens that secured the Indebtedness being Refinanced had
immediately prior to such Refinancing and (y) provide to the parties benefited
by the Liens on any Collateral securing such Refinancing Indebtedness the same
rights and obligations relative to the parties holding Liens on such Collateral
securing Obligations of the other Class as the parties that were benefited by
the Liens that secured such Indebtedness or other Obligations being Refinanced
had immediately prior to such Refinancing;

(ii) in connection with the incurrence of any Additional Junior Obligations, the
ABL Collateral Agent and the Term Collateral Agent shall enter (and are hereby
authorized to enter without the consent of any other Claimholder), at the
written request and expense of the Borrower, into such amendments or other
modifications of this Agreement as are reasonably necessary to add an Additional
Junior Obligations Agent as a party hereto, to provide such Additional Junior
Obligations Agent and the other holders of such Additional Junior Obligations
rights and obligations substantially similar to those of the Term Collateral
Agent and the other Term Claimholders (subject to such modifications as shall be
necessary, appropriate or desirable to reflect the junior status of the Liens on
the Collateral securing such Additional Junior Obligations to the Term Liens
(including any such modifications as to the control of remedies) and, in the
case of any such Collateral constituting ABL Priority Collateral, to the ABL
Liens) and otherwise to treat such Additional Junior Obligations and any Liens
on any assets of the Borrower or any of its Subsidiaries securing such
Additional Junior Obligations in a manner that reflects the status thereof as
Obligations secured by, and Liens that are, junior to the Term Liens and, in the
case of any such Collateral constituting ABL Priority Collateral, junior to the
ABL Liens (and in connection therewith to provide for technical modifications to
this Agreement to facilitate the foregoing); and

 

57



--------------------------------------------------------------------------------

(iii) in connection with the incurrence of any Additional Pari Passu
Obligations, the ABL Collateral Agent and the Term Collateral Agent shall enter
(and are hereby authorized to enter without the consent of any other
Claimholder), at the written request and expense of the Borrower, into such
amendments or other modifications of this Agreement as are reasonably necessary
to add an Additional Pari Passu Obligations Agent as a party hereto, to provide
such Additional Pari Passu Obligations Agent and the other holders of such
Additional Pari Passu Obligations rights and obligations hereunder substantially
identical to those of the Term Collateral Agent and the other Term Claimholders
(subject, with respect to Exercise of Secured Creditor Remedies and certain
other rights set forth herein, to the allocation of control between the Term
Claimholders and the holders of such Additional Pari Passu Obligations in the
manner agreed by them) and otherwise to treat such Additional Pari Passu
Obligations and any Liens on any assets of the Borrower or any of its
Subsidiaries securing such Additional Pari Passu Obligations in a manner that is
substantially identical to the treatment hereunder of the Term Obligations and
the Term Liens (and in connection therewith to provide for technical
modifications to this Agreement to facilitate the foregoing).

(c) Notwithstanding the terms of Section 9.3(b), in the event that the Term
Collateral Agent has not commenced the actions contemplated by
Section 9.3(b)(i), 9.3(b)(ii) or 9.3(b)(iii) in connection with any permitted
Refinancing of the ABL Obligations or the incurrence of any Additional Junior
Obligations or Additional Pari Passu Obligations, as applicable, within 10
Business Days after the delivery by the Borrower to the Term Collateral Agent of
a written request to do so, then, unless the Term Collateral Agent has provided
written notice to the Borrower and the ABL Collateral Agent within such
10 Business Days’ period setting forth in reasonable detail the basis for its
determination that it is not required to take such action in accordance with
Section 9.3(b)(i), 9.3(b)(ii) or 9.3(b)(iii), as applicable, the ABL Collateral
Agent, without the consent of the Term Collateral Agent, is authorized to amend
or otherwise modify this Agreement in the manner set forth in Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii), as applicable; provided that such Refinancing,
Additional Junior Obligations or Additional Pari Passu Obligations, as
applicable (and any Liens relating thereto), are permitted under the Term Loan
Documents then extant.

(d) Notwithstanding the terms of Section 9.3(b), in the event that the ABL
Collateral Agent does not take the actions contemplated by Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii) in connection with any permitted Refinancing of the
Term Obligations or the incurrence of any Additional Junior Obligations or
Additional Pari Passu Obligations, as applicable, within 10 Business Days after
the delivery by the Borrower to the ABL Collateral Agent of a written request to
do so, then, unless the ABL Collateral Agent has provided written notice to the
Borrower and the Term Collateral Agent within such 10 Business Days’ period
setting forth in reasonable detail the basis for its determination that it is
not required to take such action in accordance with Section 9.3(b)(i),
9.3(b)(ii) or 9.3(b)(iii), as applicable, the Term Collateral Agent, without the
consent of the ABL Collateral Agent, is authorized to amend or otherwise modify
this Agreement in the manner set forth in Section 9.3(b)(i), 9.3(b)(ii) or
9.3(b)(iii), as applicable; provided that such Refinancing, Additional Junior
Obligations or Additional Pari Passu Obligations, as applicable (and any Liens
relating thereto), are permitted under the ABL Loan Documents then extant.

 

58



--------------------------------------------------------------------------------

9.4. Information Concerning Financial Condition of Certain Entities. The ABL
Claimholders, on the one hand, and the Term Claimholders, on the other hand,
shall in each case be responsible for keeping themselves informed of (a) the
financial condition of the Borrower and its Subsidiaries and all endorsers
and/or guarantors of the ABL Obligations or the Term Obligations and (b) all
other circumstances bearing upon the risk of nonpayment of the ABL Obligations
or the Term Obligations. The ABL Collateral Agent and the other ABL Claimholders
shall have no duty to advise the Term Collateral Agent or any other Term
Claimholder of information known to it or them regarding such condition or any
such circumstances or otherwise. The Term Collateral Agent and the other Term
Claimholders shall have no duty to advise the ABL Collateral Agent or any other
ABL Claimholder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event the ABL Collateral Agent or
any other ABL Claimholders, or the Term Collateral Agent or any other Term
Claimholders, in its or their sole discretion, undertakes at any time or from
time to time to provide any such information to any other party to this
Agreement, it or they shall be under no obligation (i) to make, and the ABL
Collateral Agent and the other ABL Claimholders, or the Term Collateral Agent
and the other Term Claimholders, as the case may be, shall not be required to
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness, or validity of any such information
so provided, (ii) to provide any additional information or to provide any such
information on any subsequent occasion, (iii) to undertake any investigation or
(iv) to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.

9.5. Subrogation. (a) With respect to any payments or distributions in cash,
property, or other assets that the Term Collateral Agent or any other Term
Claimholders pay over to the ABL Collateral Agent or any other ABL Claimholders
under the terms of this Agreement, the Term Collateral Agent and the other Term
Claimholders shall be subrogated to the rights of the ABL Collateral Agent and
the other ABL Claimholders and (b) with respect to any payments or distributions
in cash, property, or other assets that the ABL Collateral Agent or any other
ABL Claimholders pay over to the Term Collateral Agent or the other Term
Claimholders under the terms of this Agreement, the ABL Collateral Agent and the
other ABL Claimholders shall be subrogated to the rights of the Term Collateral
Agent and the other Term Claimholders; provided, however, that each of the ABL
Collateral Agent, for itself and the other ABL Claimholders, and the Term
Collateral Agent, for itself and the other Term Claimholders, agrees not to
assert or enforce any such rights of subrogation it or they may acquire as a
result of any payment hereunder until the Discharge of ABL Obligations or
Discharge of Term Obligations, as applicable, has occurred. Any payments or
distributions in cash, property or other assets received by the ABL Collateral
Agent or any other ABL Claimholders that are paid over to the Term Collateral
Agent or any other Term Claimholders pursuant to this Agreement shall not reduce
any of the ABL Obligations. Any payments or distributions in cash, property or
other assets received by the Term Collateral Agent or any other Term
Claimholders that are paid over to the ABL Collateral Agent or any other ABL
Claimholders pursuant to this Agreement shall not reduce any of the Term
Obligations. Notwithstanding the foregoing provisions of this Section 9.5, none
of the ABL Claimholders shall have any claim against any of the Term
Claimholders for any impairment of any subrogation rights herein granted to the
ABL Claimholders, and none of the Term Claimholders shall have any claim against
any of the ABL Claimholders for any impairment of any subrogation rights herein
granted to the Term Claimholders.

 

59



--------------------------------------------------------------------------------

9.6. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
COLLATERAL AGENT, ANY OTHER CLAIMHOLDER OR ANY GRANTOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN
THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH COLLATERAL AGENT, FOR ITSELF AND ITS RELATED CLAIMHOLDERS AND ITS AND THEIR
PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS, (II) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 9.8 AND (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT AND ITS PROPERTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

9.7. WAIVERS.

(a) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH COLLATERAL AGENT, FOR
ITSELF AND ITS RELATED CLAIMHOLDERS AND ITS AND THEIR PROPERTIES, IRREVOCABLY
AGREES THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT
WHERE IN ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE
RECOVERY OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT
A PARTY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND CONSISTENT WITH
THE PROVISIONS OF SECTIONS 9.15, NONE OF THE ABL CLAIMHOLDERS (OTHER THAN THE
ABL COLLATERAL AGENT) OR THE TERM CLAIMHOLDERS (OTHER THAN THE TERM COLLATERAL
AGENT) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE PARTIES TO ANY SUCH JUDICIAL
PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING SUMS ARE BEING SOUGHT TO BE
RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING PURSUANT TO SECTION 4.2, OR THE
PROVISIONS OF THIS AGREEMENT ARE SOUGHT TO BE ENFORCED DIRECTLY AGAINST SUCH
PERSONS.

(b) EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
HEREBY WAIVES ITS AND THEIR

 

60



--------------------------------------------------------------------------------

RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING UNDER THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED CLAIMHOLDERS,
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT. EACH COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF ITS RELATED
CLAIMHOLDERS, FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
9.7(b) AND EXECUTED BY THE ABL COLLATERAL AGENT AND THE TERM COLLATERAL AGENT),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS,
OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.8. Notices. All notices to the ABL Claimholders permitted or required under
this Agreement shall also be sent to the ABL Collateral Agent. All notices to
the Term Claimholders permitted or required under this Agreement shall also be
sent to the Term Collateral Agent. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served or
sent by facsimile or United States mail or courier service or electronic mail
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of facsimile or
electronic mail, or 3 Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as is set forth on Annex 1.

9.9. Further Assurances. Each of the ABL Collateral Agent and the Term
Collateral Agent agrees to take such further action and shall execute (without
recourse or warranty) and deliver such additional documents and instruments (in
recordable form, if requested in writing) as the ABL Collateral Agent or the
Term Collateral Agent, as the case may be, may request to effectuate the terms
of and the relative Lien priorities contemplated by this Agreement, all at the
expense of the Grantors.

9.10. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW

 

61



--------------------------------------------------------------------------------

YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

9.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the ABL Collateral Agent, the other ABL Claimholders, the Term Collateral Agent,
the other Term Claimholders, and their respective successors and assigns.

9.12. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

9.14. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the ABL Claimholders and the Term Claimholders. Other than with respect
to Sections 9.3(b), 9.3(c) and 9.3(d), which shall also inure to the benefit of
the Borrower, in no event shall any Grantor be a third party beneficiary of this
Agreement.

9.15. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the ABL Collateral Agent and the other ABL Claimholders, on the one
hand, and the Term Collateral Agent and the other Term Claimholders, on the
other hand (other than Sections 9.3(b), 9.3(c) and 9.3(d), under which the
Borrower shall be a third party beneficiary). Other than Sections 9.3(b), 9.3(c)
and 9.3(d), which shall also inure to the benefit of the Borrower, no Grantor or
any other creditor thereof shall have any rights hereunder and no Grantor may
rely on the terms hereof. Nothing in this Agreement shall impair, as between the
Grantors and the ABL Collateral Agent and the other ABL Claimholders, or as
between the Grantors and the Term Collateral Agent and the other Term
Claimholders, the obligations of the Grantors to pay principal, interest, fees
and other amounts as provided in the ABL Loan Documents and the Term Loan
Documents, respectively.

9.16. Specific Performance. Each of the ABL Collateral Agent and the Term
Collateral Agent may demand specific performance of this Agreement. Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, in seeking specific performance in any Insolvency Proceeding, the ABL
Collateral Agent or the Term Collateral Agent may seek such or any other relief
as if it were the “holder” of the claims of the Claimholders of the other Class
under Section 1126(a) of the Bankruptcy Code or otherwise had been granted an
irrevocable power of attorney by the Claimholders of the other Class.

 

62



--------------------------------------------------------------------------------

9.17. ABL Intercreditor Agreement Acknowledgement. Reference is made to the ABL
Intercreditor Agreement Acknowledgement executed and delivered in respect of
this Agreement (i) on the date hereof by the Borrower and each other Grantor
that is a Grantor on the date hereof and (ii) after the date hereof, pursuant to
the terms of the Collateral Documents, by each Subsidiary of the Borrower that
becomes a Grantor after the date hereof.

[Signature Page Follows]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GOLDMAN SACHS BANK USA, as ABL Collateral Agent By:  

/s/ Robert Ehudin

  Authorized Signatory

GOLDMAN SACHS BANK USA,

as Term Collateral Agent

By:  

/s/ Robert Ehudin

  Authorized Signatory



--------------------------------------------------------------------------------

ANNEX 1

Notice Addresses

 

(a) if to the Term Collateral Agent, at:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

6011 Connection Drive

Irving TX 75039

Attention: Loan Ops

Attention: Ken Moua

Fax: (972) 368-2746

Email: gs-sbdagency-borrowernotices@ny.email.gs.com

 

(b) if to the ABL Collateral Agent, at:

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

6011 Connection Drive

Irving TX 75039

Attention: Loan Ops

Attention: Beverly Galbreath

Phone: (972) 368-2142

Fax: (646) 769-7829

Email: gsmmg-operations@gs.com



--------------------------------------------------------------------------------

ABL INTERCREDITOR AGREEMENT ACKNOWLEDGMENT

1. Acknowledgement. Entegris, Inc., a Delaware corporation (the “Borrower”), and
each of the undersigned subsidiaries of the Borrower (together with the
Borrower, collectively, the “Grantors”) acknowledges that it has received a copy
of the ABL Intercreditor Agreement dated as of April 30, 2014, among Goldman
Sachs Bank USA, as ABL Collateral Agent, Goldman Sachs Bank USA, as Term
Collateral Agent, each Additional Junior Obligations Agent and each Additional
Pari Passu Obligations Agent (the “ABL Intercreditor Agreement”) as in effect on
the date hereof, and consents thereto, agrees to recognize all rights granted
thereby to the ABL Collateral Agent, the other ABL Claimholders, the Term
Collateral Agent and the other Term Claimholders, and agrees that it shall not
do any act or perform any obligation which is not in accordance with the
agreements set forth in the ABL Intercreditor Agreement as in effect on the date
hereof (and, to the extent such Grantor has been notified of the terms of any
amendment, as amended or otherwise modified pursuant thereto). Each of the
Grantors further acknowledges and agrees that (a) other than with respect to
Sections 9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, under
which the Borrower is a third party beneficiary, no Grantor is a beneficiary or
third party beneficiary of the ABL Intercreditor Agreement, (b) no Grantor has
any rights under the ABL Intercreditor Agreement, and no Grantor may rely on the
terms of the ABL Intercreditor Agreement, in each case other than
Sections 9.3(b), 9.3(c) and 9.3(d) of the ABL Intercreditor Agreement, which
also inure to the benefit of the Borrower, and (c) nothing in the ABL
Intercreditor Agreement shall impair, as between the Grantors and the ABL
Collateral Agent and the other ABL Claimholders, or as between the Grantors and
the Term Collateral Agent and the other Term Claimholders, the obligations of
the Grantors to pay principal, interest, fees and other amounts as provided in
the ABL Loan Documents or the Term Loan Documents, respectively.

2. Notices. The address of the Grantors for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is:

Entegris, Inc.

Attn: Chief Financial Officer

129 Concord Road

Billerica, Massachusetts 01821

With a copy to:

Ropes & Gray LLP

800 Boylston Street

Boston, Massachusetts 02199-3600

Attention: Thomas Draper

Facsimile: (617) 951-7430

Email: Thomas.Draper@ropesgray.com

Any notice or other communication hereunder or under the ABL Intercreditor
Agreement shall be in writing and may be personally served or sent by facsimile
or United States mail or courier service or electronic mail and shall be deemed
to have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of facsimile or electronic mail, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.



--------------------------------------------------------------------------------

3. Counterparts. This Acknowledgement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one document. Delivery of an executed signature
page to this Acknowledgement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Acknowledgement.

4. Governing Law. THIS ACKNOWLEDGEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

5. Credit Document. This Acknowledgement shall constitute an ABL Loan Document
and a Term Loan Document.

6. Miscellaneous. The provisions of Sections 9.6 and 9.7 of the ABL
Intercreditor Agreement will apply with like effect to this Acknowledgement,
mutatis mutandis as though the references therein to the ABL Collateral Agent or
the Term Collateral Agent refer instead to each Grantor. The ABL Collateral
Agent, the other ABL Claimholders, the Term Collateral Agent and the other Term
Claimholders are the intended beneficiaries of this Acknowledgement. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned
thereto in the ABL Intercreditor Agreement.

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:

 

ENTEGRIS, INC. By:  

/s/ Gregory B Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

ENTEGRIS PACIFIC LTD. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Treasurer ENTEGRIS SPECIALTY MATERIALS,
LLC By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President ENTEGRIS-JETALON
SOLUTIONS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President

 

3



--------------------------------------------------------------------------------

POCO GRAPHITE INTERNATIONAL, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Vice President POCO GRAPHITE, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ADVANCED TECHNOLOGY MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI ECOSYS CORPORATION By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

4



--------------------------------------------------------------------------------

ATMI INTERNATIONAL HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI MATERIALS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI PACKAGING, INC By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI TAIWAN HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer ATMI BELGIUM HOLDINGS, INC. By:  

/s/ Gregory B. Graves

  Name:   Gregory B. Graves   Title:   Executive Vice President & Chief
Financial Officer

 

5